 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSparks Nugget,Inc., d/b/a John Ascuaga'sNuggetandHotel,Motel,RestaurantEmployees &BartendersUnion Local 86, affiliated withHotel&Restaurant Employees&BartenderInternational Union,AFL-CIO. Cases 32-CA-4586 and 32-CA-4631May 17, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 18, -1984, Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting briefand a request for oral argument, and the GeneralCounsel and the Charging Party filed answeringbriefs.'The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions3 and to adopt the recommended Orderas modified.I.BAD-FAITH BARGAINING4In section IV of his decision,the judge conclud-ed that the Respondent violated Section 8(a)(5) andiTheRespondent's request for oral argument is denied as the record,exceptions,and briefs adequately present the issues and positions of theparties2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F 2d 362 (3dCir. 1951).We have carefullyexanuned the record and find no basis for reversingthe findings.eWe agree with the judge's finding that the Respondent engaged inunlawful surveillance in violation of Sec. 8(a)(1) of theAct by photo-graphing employees while they were attending a union press conferencein a public park. We therefore find it unnecessary to pass on the judge'sfinding that the Respondent also engaged in unlawful surveillance by -photographing nonemployee proumon picketers on public property abut-ting the Respondent'sproperty,as such a finding is cumulative andwould not materially affect the remedy in this case.4On January 22, 1982, the Unionfileda "surface bargaining" charge.The Unionwithdrew this chargeon February 26,1982.However, theday before,February 25, theUnion filed a refusal-to-bargain charge. Thatcharge also was withdrawn,on April 8, 1982, 2 months before filing thefirst of its two charges in the instant case, alleging that the Respondentviolated Sec 8(a)(5) by refusing to bargain with the Union since on oraboutDecember 17,1981 (The Union's other charge in the instant case,32-CA-4631,alleging only violations of Sec. 8(a)(1),was filed June 29,1982.)The Respondent asserts that the Union's repeated filing and withdraw-al of refusal-to-bargain charges should act as grounds for dismissal of theinstant refusal-to-bargain allegations,under either Rule 41(a)(l) (the so-called "two dismissal"rule) or Rule 41(b) (failure to prosecute) of theFederal Rules of Civil Procedure In reply to the Respondent's assertions,the Unionsuggests, inter aha,that "the timing of the withdrawals and re-filings indicates that these actions were taken to accord with the 30-dayprocessing deadlines utilized internallyby theBoard."The "30-day"(1) of the Act by engaging in bad-faith bargainingwith the Union from December 10, 1981, onward.5For the reasons discussed below, we affirm thejudge's finding of bad-faith bargaining.6Some background facts are helpful here. The Re-spondent and the Union had an initial 13-year bar-gaining history, which was interrupted by the Re-spondent'sDecember 1974 withdrawal of recogni-tion from the Union. In June 1977 the Board foundthat thiswithdrawal of recognition had been inviolation of Section 8(a)(5) of the Act.7 The Boardordered the Respondent,inter alia,to recognizeand,on request,bargain collectivelywith theUnion and to cease and desist from refusing to doso.That order was enforced by the United StatesCourt of Appeals for the Ninth Circuit in May1980,as amended in September 1980.8 The Su-preme Court then denied the Respondent's petitionfor a writ of certiorari in April 1981 and, in June1981, denied a further Respondent motion on thatpetition.9Thus,some 6-1/2 years after the Re-spondent had unlawfully withdrawn recognitionfrom the Union,the parties again took up their re-lationship.In mid-July 1981,10 the Union was preparing tobegin contract negotiations with the Respondent,Vincent Sirabella,the Union's principal negotiator,suggested to Clinton Knoll, the Respondent's prin-cipal negotiator,that it would be in the parties'mutual best interests if they met regularly and fordeadline referredto by the Unionis the guideline establishedby the Gen-eral Counsel that within 30days fromthe filing of a charge the investiga-tion of thatcharge must be completedand the partiesmust be informedof theRegional Director's intentioneither toissue a complaint or dismissthe charge if the chargingparty refuses to withdraw it voluntarilyAtthe end of eachmonth,Regional Directors are required to advise theGeneralCounsel ofanycases inwhichinvestigations have not been com-pleted within 30 days. Thus, the Union appears to imply thatitswith-drawals of charges were to accommodate the RegionalDirector, in orderto avoidhas havingto report tothe General Counsel a case in excess ofthe 30-dayguideline.We deny theRespondent's motion to dismiss the refusal-to-bargain alle-gation on these procedural grounds andnote furtherthat the record doesnot support either party's assertions.5 The judgenotedthat Sec. 10(b) of theAct precludesa finding of un-lawfulness basedon theRespondent's conduct in bargainingprior to De-cember 10, 1981,i.e.,more than 6 months priorto the filingof the unfairlabor practice charge in Case32-CA-4586 on June10, 1982However,the judge considered the Respondent's conduct in bargaining prior to De-cember10, 1981,insofar as it shed light on the Respondent'sconductthereafter. See fn.87 and accompanyingtext in the judge's decision8 In affirming the judge'sfinding of bad-faithbargaining,we do notrely on thestatementmadeby theRespondent'sprincipalnegotiator,ClintonKnoll, duringthe October 27, 1981negotiating session, that theRespondentwantedto compare itself with nonunionemployers. Nor dowe rely in thiscontext onthe remarksmade by theRespondent's presi-dent,John AscuagaSr., to the employees in theDecember1981meet-ings, discussedin the following section ofthis decision.7 230 NLRB 275 In thatdecision,the Boardfoundadditional8(a)(5)violations and also foundthat theRespondent had engaged in certain actsin violation of Sec. 8(a)(3) and (1).8 623 F.2d 5719 See 451 U.S 906 and 452 U S. 931, respectivelyio The followingdates are 1981, unless otherwise stated.298 NLRB No. 69 JOHN ASCUAGA'S NUGGET525reasonably long periods of time." Knoll told Sira-bella that the Respondent could not meet as regu-larly as Sirabella would like, nor could they meetfor any long periods of time, because the Respond-ent'smanagers were "businessmen, and they haveto take care of their business." Sirabella told Knollthat he would be happy to adjust his schedule tosuit the Respondent's convenience. Knoll told Sira-bella, "No, my clients don't want to do that."On October 21, the Union sent the Respondentitscontract proposals on all issues except wages.The Union's proposal was identical in all re-spects-except wages-to its current- contract withCircusCircus, another Reno hotel-casino. In aletteraccompanying its contract proposals, theUnion advised the Respondent that its wage pro-posal would be submitted later.The first negotiatingsessionwasheld on Octo-ber 27. Following opening remarks by both Sira-bella and Knoll, the latter told Sirabella that theUnion was making it rather difficult by asking for acontract that somebody else had negotiated,i.e.,areference to the fact that the Union's proposal wasidentical to the contract it had with Circus Circus.Sirabella replied that the Union did not have tohave a total adoption of the Circus Circus contractright away, although basically the Union sought toachieve the same type of contract. Knoll repeatedthat thiswould make it rather difficult. Laterduring thissession,Sirabella reiterated that whiletheUnion's proposalswere patterned after theCircus Circus contract, the Union was not ada-mant,and did not have to have the Circus Circuscontract verbatim. Sirabella asked Knoll to specifyany objections he had to the Union's proposal, andsaid that the Union would consider them andmodify its position if necessary. Knoll replied thatthe Respondent wanted to return to the 1972-1975contract between the parties, incorporating thewages that were in effect at the start of bargaininginOctober . 1981. At length, the negotiations fo-cused on, inter alia, wages, seniority, hiring hall, in-demnification, and profit sharing.With regard to wages, Knoll proposedexistingwage rates and a merit system under which the Re-spondentwould unilaterally decidewhen andwhich employees received increases, with no guar-anteed wageincreasesunder the contract. Knoll re-jected the notion of contractually mandated period-ic across-the-board wage increases, declaring thatwage increases were a matter for managementalone to decide, and the Union would not be in-volved. Sirabella told Knoll that he thought thiswas very unfair, and that he had never before11 Sirabella's office was in Los Angeles, about 500 miles from Reno,where all the negotiations were to be conducted.heard of an employer proposing that a union wouldhave nothing to say about wages.With regard to seniority, Knoll would not agreeto accept a seniority clause, declaring that the Re-spondent would unilaterally determine who had se-niority and for what purposes. Sirabella repliedthat he had never before in his experience heard ofsuch a seniority proposal. Regarding a hiring hall,Knoll declared that the Respondent would neveragree to one. -Sirabella emphasized that the Unionwas not proposing one. Regarding indemnification,Knoll stated that the Respondent would neveragree to such a clause. Sirabella withdrew it.Finally, with regard to profit sharing, Knoll pro-posed retention of the Respondent's profit-sharingplan in lieu of the Union's pension plan. Sirabellareplied that he was not proposing a pension plan,and that the Union would agree to the Respond-ent'songoing administration of its profit-sharingplan.The next negotiating session was held on No-vember 10. The Union submitted its wage proposal.The Union proposed that effective November 1,1981, the highest paid worker in a given classifica-tion (the Union proposed approximately 45 classifi-cations)would receive a 15-percent increase. Theother, lower paid workers in that classificationwould receive cents-per-hour increases, also effec-tiveNovember 1, 1981, that would make theirwages equal, or approaching equal, to the highestpaid worker in that classification. In some classifi-cations, the entire differential between highest andlowest paid worker would be made up effectiveNovember 1. In other classifications, the differen-tialwould be made up over the course of 1 or 2years. In any event, the Union proposed that onNovember 1, 1982, and November 1, 1983, thehighest paid worker in each classification would re-ceive a 12-percent increase, while the lower paidworkers in that classification would at the sametime receive cents-per-hour increases that wouldmake up the differential between their pay and thatof the highest paid worker in their classification.Sirabella explained that the Union's wage pro-posals were predicated on three factors: (1) the ef-fects of inflation; (2) a comparative wage analysiswith unionized employers in the industry' in theNevada-California area; and (3) equal pay for equalwork, by the end of the first 3-year contract.Knoll stated that the Respondent was not claim-ing inability to pay but nevertheless wanted to rein-state the 1972-1975 contract, updated to embodyOctober 1981 wage levels. Knoll reiterated thatunder the Respondent's proposal, the Union wouldhave no say in' any wage increases, as they wouldbe based entirely on merit as determined by the 526DECISIONS OF THENATIONALLABOR RELATIONS BOARDRespondent. Sirabella argued against that aspect ofthe Respondent's proposal, and reiterated that theUnion hoped to achieve a contract comparable tothe one it had with Circus Circus.The November 10 session lasted only about anhour, and' ended when Knoll announced that themembers of the Respondent's negotiating team hadto return to their regular jobs. Knoll proposed thatthe next meeting be,scheduled for December 1 be-cause in view of the intervening Thanksgiving holi-day, the Respondent would need that long to studyand prepare a response to the Union's total pack-age. Sirabella objected to the length of the delaybut ultimately agreed to reconvene on December 1.Ernest Cuno,an associatewith the Reno Em-ployer's Council, ;substituted for Knoll as the Re-spondent's principal negotiator at the December 1session.He set forth the Respondent's contract pro-posal.It followed the 1972-1975 contract betweenthe parties, except as updated to reflect currentwage levels and otherexistingterms and condi-tions.The Union caucused to review the Respond-ent's proposal.When the parties reconvened, Sira-bella critiqued the Respondent's proposal in severalareas,includingwages,seniority,work rules, andmaintenance of benefits. Cuno responded that theRespondent was not going to involve the Union inthe area of seniority, that it wanted unimpaired lati-tude to decide layoffs, transfers, promotions,leavesof absence, work rules, and removal of any bene-fits.Cuno emphasized that the Respondent was notgoing to negotiate at all about work rules.The next negotiatingsessionwasheld on De-cember 17. Sirabella missed his morning flight fromLos Angeles to Reno, and the start of this sessionwas delayed until the afternoon. Knoll announcedat the start of the session that because of the latestart and other commitments, the session could lastonly 45 minutes. He then gave Sirabella the latter'srequested written description of benefits under theRespondent's medical-care plan., Next, Knoll dis-paraged the Union's wage proposals, asserting thatthey,were patterned after a Las Vegas contract.Sirabella denied it and replied that, in any event,theUnion's proposalswere only the "openinggambit," not the "bottom line," and that they were"modifiable and were not etched in concrete."Knoll replied that the Respondent was proposingthe 1972-1975 contract, as updated, and that was"going to be it." Sirabella continued to oppose this.Thereafter, discussion focused on seniority, withKnoll reemphasizing the Respondent's position thatitalonewould determine who gets laid off, re-called, and promoted.Knoll also asserted, as he had in the October 27session, that the Respondent would never agree toa hiring hall. Sirabella repeated his earlier assur-ances that the Union was not seeking a hiring hall,and that it had not even proposed one.Toward the end of this session, Sirabella pro-posed that the parties submit all unresolved issuesto binding arbitration or Federal mediation. Knollsaid that he would have to discuss this matter withhis principals.The next session was held on January 8, 1982.12Knoll stated at the outset that the Respondentwould agree to Federal mediation, but not bindingarbitration.Then, as if bringing the meeting to aclose,Knoll announced "That's all we have tosay." Sirabella became "very irate," by his own ad-mission, protesting to Knoll that he had undertakena 1000-mile round trip to get-from Los Angeles toReno, and that Knoll should have simply tele-phoned him in advance if that was all that Knollwas prepared or willing to discuss at this meeting.Sirabella continued that, as long as the parties werethere together, they had an obligation to discussthe proposals, to keep trying to resolve some of thematters and "break the logjam." Thereafter, theparties did discuss the proposals, but no new agree-ment was reached on any of them. The Respondentcontinued to insist on the terms of the 1972-1975collective-bargaining agreement, updated to reflectcurrentwages and existing terms and conditions.The session ended with Sirabella obtaining Knoll'sconsent to request a Federal mediator on behalf ofboth parties.The next bargaining session was held on January14.A Federal mediator was present. He asked theparties to state their respective positions. Sirabellastated that the Union was prepared to modify itsdemands with respect to wages and "a variety ofother issues." Sirabella voiced the Union's particu-lar disagreement with the Respondent's insistenceon unilateral determination of wages based on indi-vidual merit and its refusal to include any seniorityprovisions.Knoll expressed the Respondent's posi-tionmuch as he had in previous sessions. Therewas no progress toward an agreement at this ses-sion.The next (and what turned out to be the final)negotiating session was held on January 28. Re-garding seniority, Knoll stated that the Respondentwould make seniority determinations "solely andindependently from any involvement with theUnion." Regarding wages, Knoll stated that theRespondent would determine wage increases, andthe Union would have "nothing to say about it."Sirabella continued to reject the Respondent's pro-posals, and announced that he had filed an unfair12 The following dates are 1982, unless otherwise stated. JOHN ASCUAGA'S NUGGET527labor practice charge, alleging surface bargaining,againstthe Respondent. As the parties prepared tocaucus separately, Knoll asked Sirabella why theUnion would not agree to an election. Sirabella re-plied that it was because the Union had fought inthe courts for a number of years and had estab-lished that the Respondent had an obligation tobargain with the Union.The parties then caucused. Subsequently, Knollsentword to Sirabella through the mediator thattheUnion must either accept the Respondent's"last and final" offer, or proceed with its unfairlabor practice charge. Sirabella asked the mediatorto reconvene the parties, so that Knoll could givethis ultimatum to Sirabella directly. Knoll did so.Sirabella chose to proceed with the unfair laborpractice charge. There were no further negotiatingsessions.Like the judge, we agree that among the signifi-cant manifestations of bad-faithbargaining are a re-fusal to budge froman initial bargainingposition, arefusal to offer explanations for one's bargainingproposals (beyond conclusionalstatementsthat thisiswhat the party wants), and a refusal to make anyefforts at compromise in order to reach commonground. Such conduct is indicative of bad faith be-cause it isnot the conduct of a party seeking sin-cerely to reachagreement.On the other hand, inAtlantaHilton & Tower,271NLRB 1600 (1984), decided shortly after thejudge issuedhis opinion in this case, the Board,noting the provision in Section 8(d) that the dutyto bargainin good faith "does not compel eitherparty to agree to a proposal or require the makingof a concession," emphasized that an employer willnot automatically be found to violate the Actsimply becauseit insists on itsbargaining positionand declines to agree to immediate improvementsinwages and benefits. Nonetheless, the Board didnot abandon the principles stated above. It ac-knowledged that an employer is "obliged to makesomereasonable effort insomedirection to com-posehis differences with the union, if § 8(a)(5) is tobe read as imposing any substantial obligation atall." Id. at 1603, quotingNLRB v. Reed & PrinceMfg. Co.,205 F.2d 131, 135 (1st Cir. 1953), cert.denied 346 U.S. 887 (1953). The Board also notedthat in determining whether there was a lack ofgood-faith effort to reachagreementitcould con-sider the totality of a party'sbargainingconduct,including the presence of unreasonablebargainingdemands. Id. The Board reiterated this approach inReichhold Chemicals,288NLRB 69 (1988), dis-claiming any intention of passing on the acceptabil-ityof each proposal made by the parties, butnoting thatinsistenceon "extreme proposals" couldbe part of the evidence considered in determiningwhether a demand was "designed to frustrateagreementon a collective-bargaining contract."We find that the above indicia of bad-faith bar-gaining accurately - characterize the Respondent'stactics in this case. First, while the Union repeated-ly offered during negotiations to modify its bar-gaining proposals, the Respondent adamantly re-fused to budge from its only contract proposal-the 1972-1975 collective-bargaining agreement up-dated to incorporate current wages and terms andconditions of employment. When the Union askedthe Respondent to specify objections it had to theUnion's proposal, the Respondent refused to do so,stressingsimply that it wanted to return to the1972-1975 contract.Second, the Respondent insisted that it alonewould establish wages and seniority and that theUnion would be allowed absolutely no say in thesematters.Despite the Union's protestations that thispositionwas unfair and unheard of in collectivebargaining, the Respondent, made no attempt to ex-plainitsviews but merely asserted that wages andsenioritywere a -matter formanagementalone todecide. In the same vein, the Respondent stated,without any explanation, that it simply would notnegotiateabout work rules.We find that the Respondent's adamantrefusal tomake any modification in its only contract propos-al, in the face of the Union's willingness to modifyitsproposals, and the Respondent'sunwillingnessto explain or justify its proposals clearly demon-strate anunwillingnesson the part of the Respond-ent to negotiate toward the possibility of reachingan acceptable common ground, and a predeter-mined resolve by the Respondent to insist on itsinitialposition, as embodying the only collective-bargaining agreement to which it would agree.13The nature of some of the Respondent's propos-als also evinces a lack of serious intent to reachagreement. The Respondent's unwavering demandfor total control of wages, seniority, and workrules-which amounted to excluding these fromthe bargaining process both at the contract-negotia-tion table and throughout the term of the contractproposed by the Respondent-was all the morelikely to frustrateagreementbecause of the Re-spondent's refusal to provide any justification forplacing subjects of such importance to the employ-ees beyond the influence of the employees' collec-tive-bargaining representative.1413 See generallyAtlanta Hilton & Tower,supra. SeealsoPort Plastics,279 NLRB 362 (1986);Case,Inc., 237 NLRB 798 (1978),American PartsSystem,232 NLRB 41 (1977).14 See generallyReichhold Chemicals,supraSee alsoPort Plastics,supra;A-1 King Size Sandwiches,265 NLRB 850 (1982), enfd. 732 F 2dContinued 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOther aspects of the Respondent's conduct indi-cate that it was not engaged in a bona fide effort tobargain collectively. Thus, the Respondent assertedat the very outset of negotiations that it could notmeet very regularly with the Union or for long pe-riods of tune because its managers had to "takecare of their business."Placing such restrictions on the length of meet-ingswas especially likely to impede reachingagreement when, as here, the Union's representa-tive had to fly in from another city in order toattend bargaining sessions. The Respondent's state-ment also indicated its view that collective bargain-ing was not part of its business, but rather some-thing to be fitted in at odd moments, withoutregard to whether significant progress towardreaching agreement could be made by proceedingin this manner. Further, the Respondent declined,without explanation, to respond positively to Sira-bella's followup offer to adjust his schedule to suitthe Respondent's convenience.15The Respondent also demonstrated a lack of seri-ous intent to reach agreement through its repeated-ly expressed refusal to accept a hiring hall, not-withstanding the Union's repeated assurance that itwas not even proposing a hiring hall. Through thisbehavior, the Respondent seemed almost to besearching for matters on which it could express dis-agreement with and opposition to the Union. Fur-thermore, Knoll's question to Sirabella, as negotia-tionswere breaking down, concerning why theUnion would not simply agree to an election indi-cates that the Respondent did not respect theUnion as an equal partner and was hoping toescape its obligation to continue dealing with theUnion. SeePrenticeHall,Inc.,290NLRB 646(1988) (noting employer representative's frequentcomment during certification year bargaining onthe slim majority by which union won the elec-tion).The background of the bargaining relation-ship is of some significance in this regard. The Re-spondent might reasonably have hoped that sup-port for the Union had waned, in the absence ofanybargaining between December 1974, when theRespondent withdrew recognition from the Union,and June 1981, when the Respondent's attempt todefend the legality of that withdrawal before theBoard, the court of appeals, and the SupremeCourt was definitively rejected in the Supreme872 (11th Cir 1984);Consolidated Fiberglass Products Co.,242 NLRB 10(1979);SchuylkillMetals Corp.,218 NLRB 317 (1975),Underwriters Ad-,lustingCo.,214 NLRB 388 (1974). CfColorado-Ute Electric Assn.,295NLRB 607 (1989) (bargaining to impasse on institution of ment pay pro-gram with amounts to be determined solely by employer not violativebased on totality of circumstances). Member Devaney finds it unneces-sary to rely on the citation toColorado-UteisMember Devaney relies only on the factor noted in the last sentenceof this paragraph as an indicator of bad-faith bargaining in this case.Court's denial of a motion for reconsideration of itsearlier denial of the Respondent's certiorari peti-tion.Finally, the Respondent's bad-faith bargaining isshown by its abrupt unilateral termination of fur-ther discussion by presenting the Union with theultimatum that it either accept then and there theRespondent's one and only contract proposal, orpress on with its bad-faith bargaining unfair laborpractice charge against the Respondent.In conclusion,we find that the Respondent'sstated refusal to negotiate about work rules;' 6 itsasserted inability to meet very regularly or for longperiods of time;17 its repeated rejection of a hiringhallwhen the Union was not even proposing one;its implication to the Union that it wanted an elec-tion rather than continued negotiating sessions; anditsunilateral and peremptory scuttling of any fur-ther negotiations,18 all in conjunction with its re-fusal to even express a willingness to modify itstotal contract proposal and with its expressed de-termination that the Union would have nothing tosay about wage levels and seniority, demonstratethat the Respondent had no real intent to reach acollective-bargaining agreementwith the Union.Accordingly, we conclude that the Respondent hasengaged in bad-faith bargaining in violation of Sec-tion 8(a)(5) and (1) of the Act. 19II.ALLEGEDLY UNLAWFULREMARKS OF JOHNASCUAGA SR.In section V,A of his decision, the judge foundthat the Respondent violated Section 8(a)(5) and(1) of the Act when its president, John Ascuaga,Sr., told employees- at regularly scheduled groupmeetings in December 1981 that the Respondenthad an open-door policy for dealing with employ-ees on a one-to-one basis and that it did not needthird parties.Ascuaga thanked the employees fornot having a third party to help run the operationand advised them that the Respondent had neverneeded outside influence to solve any of its prob-lems and would handle them in the future. Al-though the Union was never expressly mentionedin any of these meetings, the judge found that As-cuaga's references to "third parties" and "outsideinfluence" were references to the Union. Accord-ingly, the judge concluded that Ascuaga's remarksviolated Section 8(a)(1) by effectively telling the16 SeePort Plastics,supra;A-1 King Size Sandwiches,supraiT SeeSouthside Electric Cooperative,243 NLRB 390 (1979);LawrenceTextile Shrinking Co.,235 NLRB 1178 (1978) Member Devaney finds itunnecessary to rely on this factor in this case18 SeeCarpenters Local 1780,244 NLRB 277 (1979);TelevisionWiscon-sin,224 NLRB 722, 738 (1976). '19 See generallyBrannan Sand & Gravel Co,289 NLRB 1492 (1988) JOHN ASCUAGA'S NUGGET529employees that they could take their problems tohim independently of the Union and that it waspointless for them to be represented by the Union.The judge also concluded that Ascuaga's remarksviolated Section 8(a)(5) as well, on the groundsthat the judge found them to be calculated to un-dermine and bypass the Union. We disagree withboth of the judge's unfair labor practice findings inthis area.In finding that Ascuaga's remarks violated Sec-tion 8(a)(1), the judge relied entirely onQuality En-gineered Products Co.,267 NLRB 593 (1983). How-ever, we find that case to be inapposite. InQualitythe employer's owner-president-chief operating of-ficer twice expressly told his employees that itwould be futile for them to support the union andcoupled those statements on both occasions withexpress threats of plant closure if the employeeschose to be represented by a union. Moreover, thesame official subsequently interrogated employeesabout the filing of a particular unfair labor practicecharge. It was in this context of unlawful threatsand interrogations that the employer's owner aswell as its general manager told the employees thatthey did not need to be represented by the union,that they could speak to management directly, andthat the employer did not want anyone to tell ithow to run its operation. Thus, the crucial distinc-tion betweenQualityand the instant case is the ab-sence here of the threats of futility and plant clo-sure, and subsequent interrogations about the filingof unfair labor practice charges.Absent any accompanying or related threats andinterrogations,we find that Ascuaga's remarks tohis employees are within the bounds of acceptablespeech established for both employers and unionsin Section 8(c) of the Act.20 Thus, Ascuaga's re-marks that the Respondent had never needed out-side influence to solve any of its problems and thatit_would handle them in the future constitutes nei-ther an implicit solicitation of grievances, nor animplicit promise to rectify grievances.Similarly,we find Ascuaga's remark to employ-ees that the Respondent had an open-door policyfor dealing with employees on a one-to-one basisdid not violate the Act. Although the record doesnot establish that the Respondent actually had anopen-door policy, there is no contention to thecontrary. Accordingly, we find that Ascuaga's ref-erence to a presumably existing open-door policythrough which the Respondent was willing to dealwith employees on an individual basis is bereft ofany unlawful implications.21Finally, the "problems" referred to by Ascuagain his remarks are expressly identified as the Re-spondent's("its") problems-not those of employ-ees.Beyond that, Ascuaga's remarks that no "out-side influence" was needed to solve the Respond-ent's problems-even accepting the judge's findingthat the "outside influence" referred to was theUnion-carry with them no express or impliedthreats of reprisals or promises of benefits. In short,these remarks also are, protected by Section 8(c)and not violative'of Section 8(a)(1).22The judge found that Ascuaga's remarks alsoviolated Section 8(a)(5) on the grounds that theywere calculated to undermine and bypass theUnion. The judge's conclusion in this regard is ap-parently premised on his finding that the Respond-ent was engaged in bad-faith bargaining with theUnion at the time the remarks were made. Whilewe agree with the judge that the Respondent bar-gained in bad faith, and that Ascuaga's remarksmay be considered in assessing the Respondent'sbargaining conduct, we do not find that the re-marks constitute independent violations of Section8(a)(5) of the Act.23HI. ALLEGEDLYUNLAWFULREMARKS BYREZA ZOLGAHRIn section V,C of his decision, the judge foundthat alleged Supervisor Reza Zolgahr unlawfullyinterrogated employee Cheryl Valcarce about herunion sympathies and threatened her with loss ofher job if she became involved with the Union.,While Valcarce's testimony about the incident in"question is credited, we nevertheless do not affirmthe findings and conclusion of the judge in thisregard, because we find that the record fails to es-tablish that Zolgahr was a supervisor within themeaning of the Act or that his remarks to Valcarcewere. otherwise attributable to the Respondent.,At the time of the hearing, Zolgahr was nolonger employed by the Respondent, and he wasnot called to testify. Only Valcarce testified aboutZolgahr's alleged supervisory status. According toValcarce,Zolgahr'sdutieswere "supervising,scheduling and reprimanding." Regarding schedul-ing, the record shows only that Zolgahr scheduledthe regular workdays and hours of the waitresseson his shift; according to Valcarce, her dining20 Sec.8(c) provides thatThe expressing of any views,argument, opinion,or the disseminationthereof,whether in written, printed, graphic, or visual form, shallnot constitute or be evidence of an unfair labor practice under any ofthe provisions of this Act, if such expression contains 'no threat ofreprisal or force or promise of benefit.21 SeeButlerShoes New York,263 NLRB 1031, 1032-1033 (1982),Visa-dor Co.,245 NLRB 508 (1979).22 SeeRich Plan of Western Reserve,271NLRB 1010, 1015-1016(1984).22 As the judge noted, Ascuaga's remarks were not alleged in the com-plaint to have violated Sec. 8(a)(5). 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDroom worked no overtime hours.24 As for repri-manding, while Valcarce claimed to be certain thatZolgahr had reprimanded more than one employee,she was unable to specify even one particular in-stance of Zolgahr reprimanding anyone .25With regard to hiring, Valcarce testified that shedid not know whether Zolgahr had the authorityto hire and that she in fact never saw Zolgahr hireanyone. However, Valcarce also testified that Zol-gahr played a role in the Respondent's hiring proc-ess: "You go through him." More specifically, Val-carce testified that job applicants were sent fromthe Respondent's personnel department to Zolgahr,atwhich point Valcarce believed that Zolgahr"consulted" with his superiors. According to Val-carce:Well, I know that he could go to his supervi-sor and recommend for hiring and firing, and Idon't know if he had the power- to actually doitwithout advising his supervisor, I don'tknow.Again, however, Valcarce failed to relate any spe-cific instance in which Zolgahr demonstrated hisalleged authority effectively to recommend hiring.Finally,Valcarce also testified that she did notknow whether Zolgahr had the authority to dis-charge. She testified to what she described as aninstance when Zolgahr discharged an employee: "Isaw him pull somebody off the floor and then theyleft and I was told that they left because they werefired, that [Zolgahr] told him that he was fired."However, Valcarce conceded, in regard to thispurported instance, that she did not hear what, ifanything, was said by any of the participants, andthat she simply "assumed that [Zolgahr] talked tosomebody and they decided to fire them . . . . It'sjust my assumption."The above constitutes all the material evidenceon the question of whether Zolgahr is a supervisorwithin the meaning of Section 2(11) of the Act. Onthis evidence, the judge, in footnote 96, found it"inferable" that Zolgahr had a "meaningful role" inthe hiring process and the authority to disciplineand discharge. Based on our review of the evi-dence, we find that the judge's inferences are notsupported by the record, and contrary to him, weconclude that the General Counsel has failed to es-tablish thatZolgahr is a supervisor within the24 SeeAhrens Aircraft,259 NLRB839 (1981) (routine assignment ofwork, no showing of exercise of independent discretion). Accord:MeyerJewelry Co.,230 NLRB 944, 946 (1977) (re Dorothy Kea).25 Valcarce did testify that she did not have a very good relationshipwith Zolgahr and that "he was always threatening to fire me ... healways used to write me up; and then before I'd sign it, he'd rip up thewrite-up." Valcarce conceded that she had never been formally or mfor-mally disciplined by Zolgahr-"just verbal threats."meaning of the Act.26 Accordingly, we shall dis-miss the allegations of unlawful activity premisedon Zolgahr's remarks to Valcarce.IV. ALLEGEDLY UNLAWFUL DENIAL OF ACCESSTO UNION PICKETERSIn section V,E of his decision, the judge foundthat the Respondent unlawfully denied nonem-ployee union picketers and handbillers access totheRespondent's premises, thus preventing themfrom effectively communicating to the public theUnion's ongoing dispute with the Respondent. Forthe reasons discussed below, we agree with thejudge and find that the Respondent acted unlawful-ly in denying the nonemployee union picketers andhandbiilers access to its premises.The Respondent's facility has two customer en-trances.The front entrance is on a public street,but relatively few customers enter or exit throughthe front entrance.Most customers arrive by tourbus and they enter and exit through the rear en-trance, which is on the Respondent's private drive-way. Tour buses bringing customers to the hotel-casino pull directly up to the rear entrance, andcustomers go directly from their bus through therear entrance and into the facility. Also, the Re-spondent's customer parking lot is located at therear of the property, and customers who park theircars in the lot enter and exit through the rear en-trance.On June 17, 1982, the Union began a campaignto publicize its dispute with the Respondent. Aspart of this campaign, the Union began to picketand handbill at the Respondent's premises. Therecord does not reveal what specific message wascarried on the picketsigns.Only one of the unionhandbills was introduced into evidence; it stated:John Ascuaga's Nugget in Sparks is a law-breaker.They refuse to bargain in good faith withtheir employees. In spite of what is fair. Andin spite of a federal court order.You can help end this unlawfulness. TheNugget figures they can defy anybody as longas the chips keep rolling in. But if the wellruns dry, they may have a change of heart.Please don't gamble with the employees'future.BOYCOTT THE SPARKS NUGGET.None of the union picketers were employees ofthe Respondent. Initially, the picketing and hand-26AhrensAircraft,supra at 842,citingTucson Gas & Electnc Co,241NLRB 181 (1979) (burden of establishing supervisory status is on partyasserting that status). JOHN ASCUAGA'S NUGGET531billingwas conducted both at the Respondent'slightly trafficked front entrance, on a public street,and at the Respondent's heavily trafficked rear en-trance, on the Respondent's property. About 20minutes after the start of the Union's picketing andhandbilling, local police, accompanied by the Re-spondent's security guards, evicted the picketersand handbillers from the rear entrance area. Thepolice advised the union leaders at the scene thatthe rear entrance was on private property and thatthe picketers and handbillers would be arrested ifthey did not leave that area. The picketers with-drew from the rear entrance to the end of the Re-spondent's private driveway, where it intersectedwith a public street, about 40-50 yards from therear entrance itself. From then on, the picketerswalked on the public sidewalk bordering the Re-spondent's property.As indicated, the picketersnormally came no closer than 40-50 yards fromcustomers using the Respondent's rear entrance.Occasionally, however, several tour buses parkedin the Respondent's driveway at the same time, andsome of the newly arriving tour buses then unload-ed at or near the intersection of the Respondent'sdriveway and the public street, somewhat closer tothe picketers.Subsequent to the removal of the union picketersfrom the rear entrance area, employees of the Re-spondentwere permitted, to engage in pro-Re-spondent picketing in the same rear entrance areafrom which the prounion picketers were evicted.The pro-Respondent picketing was not directed atthe Union and made no reference to the Union'sdispute with the Respondent. Rather, the picketingwas limited to promotion of the Respondent's culi-nary services, with picket sign messages such as "5StarBuffet" and "Ascuaga serves fresh orangejuice."27The employees engaged in this pro-Re-spondent picketing did so at the Respondent's ex-press invitation,wearing the Respondent's uni-forms, and with the Respondent's financial sup-port. 2827 Although the Respondent's two handbillssetout in full in secIV,A,4 of thejudge's decision addressedthe Union's labor dispute withthe Respondent,evidence of the possible distribution of these handbills tocustomers is sparse.Employee Lois Malay testified without elaborationthat on one occasion she saw three or five other employees"handbill-ing."However,with specific referenceto the twohandbills in evidence,former employeeLucilleMcMeekin testified that Supervisor Lynn Reeddistributed the first one to employees at work and that copies of thesecond,handbill were placed in stacks next to where employees obtainedtheir timecards.Finally,Union Business AgentJeffreyKovac testifiedwithout elaborationthat "IfI'm not mistaken," the picketing employeesdid distribute handbills tothe public.28 In this regard,in secV,F ofhis decision, the administrative lawjudge found,and we affirm, that theRespondent violated Sec. 8(a)(1) ofthe Actwhen SupervisorLynnReed solicited employees to engage inantiunion picketing while being paidby theRespondent(i e.,while "onthe clock")Also, on July 3, 1982, the Respondent's securityguardsexpellednonemployee union supporterPearl Staub from the Respondent's parking lot asshe was attempting to copy the license plate num-bers of tour buses. She was told by the guards thatthe Respondent's lot was private property and thatshe was not permitted to engage in union activitiesthere.In assessing the legality of the Respondent's ac-tions in evicting the nonemployee union supportersfrom its property, the judge attempted to achievean accommodation of employee Section 7 rightsand employer private property rights. On the basisof his analysis the judge concluded that the Union'spicketing and handbilling in the area of the rear en-trance did not intrude unduly on the Respondent'sprivate property rights, and that it was thereforeunlawful for the Respondent to have expelled theunion picketers and handbillers from its property.The judge also concluded that Pearl Staub's effortto copy the license plate numbers of tour buses inthe Respondent's parking lot was protected activitythat impinged only slightly on the Respondent's-property rights, and that the Respondent also actedunlawfully in expelling ,Staub from its lot. For thereasons discussed below, we agree with the judge'sunfair labor practice findings in both regards.Subsequent to the judge's decision, the BoardissuedJeanCountry,291NLRB 11 (1988), inwhich the Board reconsidered its analytical ap-proach to access issues in light of the SupremeCourt's two principal guiding decisions inNLRB v.Babcock & Wilcox,351 U.S. 105 (1956), andHud-gens v.NLRB,424 U.S. 507 (1976). The Board con-cluded that, once the threshold property interest isdemonstrated, the availability of reasonable alterna-tive means of communication must be considered inevery access case, in conjunction with a consider-ation of the Section 7 rights and property rights in-volved. The Board identified numerous factors thatmay be relevant to assessing the relative weight ofthe competing rights asserted as well as the avail-ability of alternativemeans.The Board then stated(at 14).Accordingly, in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe granted.We view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess. In the final analysis, however, there isno simple formula that will immediately deter-mine the result in every case. 532DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe Board inJean Countryfound that the fol-lowing factors may be relevant to assessing theweight of a property right: the use to which theproperty is put; the restrictions, if any, that are im-posed on public access to the property; and theproperty's relativesizeand openness. The factorsthat may be relevant to the consideration of a Sec-tion 7 right include: the nature of the right; theidentity of the employer to which the right is di-rectly related (e.g., the employer with whom aunion has a primary dispute); the relationship ofthe employer or other target to the property towhich access is sought; the identity of the audienceto which the communications concerning the Sec-tion 7 right are directed; and the manner in whichthe activity related to that right is carried out. Fi-nally, factors that may be relevant to the assess-ment of alternativemeansinclude: the desirabilityof avoiding the enmeshment of neutrals in labordisputes; the safety of attempting communicationsat alternative public sites; the burden and expenseof nontrespassory communication alternatives; andthe extent to which exclusive use of the nontrespas-sory alternatives would dilute the effectiveness ofthe message. (Id. at 13-14.)Applying this framework for analysis to the in-stant facts, we first find, as a threshold matter, thatthe Respondent's conduct in removing union pick-eters and handbillers from the rear entrance area ofthe Respondent's hotel-casino was based on a prop-erty interestgrantingtheRespondent control ofthe propertyin issue.As found by the judge, theRespondent owns the walk and driveway adjacentto the rear entrance of the hotel-casino from whichthe picketers and handbillers were removed. As-sessing the strength of the Respondent's propertyright,we note that the Respondent's hotel-casino,including its restaurants and bars, is open to thegeneral public. The commercial nature and purposeof the Respondent's property are self-evident: toprovide lodging, entertainment, food, and drink tothe general public. The facility has two public en-trances, one on a public street, the other off thecustomer parking lot at the rear of the facility.Most of the Respondent's customers arrive by tourbus; the rest arrive by private car, local transporta-tion, or on foot. Customers arriving by tour bus arebrought directly up the driveway to the rear en-trance of the Respondent's facility; customers arriv-ing by private car may park in the Respondent'scustomer parking lot, at the rear of the facility.The record does not reveal any particular restric-tions on the public's access to the Respondent'sproperty. In short, the public is extended a broadinvitation-indeed, it is presumably 'encouralged-tocome on to the Respondent's property.There is nothing in the record to show that theRespondent's customers would be significantly ob-structed or interfered with by the presence of pick-eters or handbillers in the area of the rear entranceto the Respondent's facility.-Taking account of the above factors, it is clearthatmaintenanceof the privacy of the Respond-ent's hotel-casino is not a particular concern be-cause the presence of the public in large numbers isintrinsic to the commercial goals of the Respond-ent.Accordingly, we find that the private propertyright asserted by the Respondent in reaction to theUnion's picketing and handbilling at the rear cus-tomer entrance to the Respondent's facility is notespecially strong.With regard to the strength of the Section 7right asserted in this case, the record establishesthat the Union's picketing and handbilling were un-dertaken to protest the Respondent's unfair laborpractice of refusing to bargain in good faith withthe Union as the certified collective-bargaining rep-resentative of the Respondent's employees. Thus,the Section 7 right at stake here is the fundamental,core right to protest and call public attention to anemployer's unfair labor practices committedagainstemployees represented by the picketingunion.29The Union sought to exercise this core Section 7right only at the sites of the employer who com-mitted the unfair labor practice. Thus, there is noenmeshment of neutral secondary employers stem-ming from the Union's exercise of its right publiclyto protest the Respondent's unfair labor practicesat the situs of that unlawful activity, the Respond-ent's hotel-casino.The audience that the Union'smessage wasintended to reach was, of course, theRespondent's customers at the facility in question.Again, thereisnoshowing that the ingress andegressof these customers would be significantlyinterferedwith by the Union's presentation of itsprotest of the Respondent's unfair labor practicethrough picketing and handbilling at the rear cus-tomer entrance.We find that the instant picketing and handbill-ing at the Respondent's facility, aimed at the Re-spondent's customers, in protest against the Re-spondent's unfair labor practice, is one of thestrongest of Section 7 rights.Turning to an assessment of the alternativemeans by which the Union might be able to com-municate itsmessage,we note that the Union's in-tended audience was the Respondent's customers,most of whom arrive at the Respondent's facility intour buses, which deliver the customers directly to29 SeeThriftwaySupermarket,294 NLRB 173 (1989),United Supermar-kets,283 NLRB 814, 815 (1987) JOHN ASCUAGA'S NUGGET533the rear entrance of the Respondent's facility,where they go directly from the bus into the facili-ty.Customers arriving by private car also enter thefacility through the rear entrance after parking inthe Respondent's parking lot.The only alternative means of communicatingthe Union'smessageto the great majority of theRespondent's customers that. warrants discussionunder these circumstances is that which was im-posed on the Union by the Respondent itself-pick-eting and handbilling on public property at theintersection of the public street and the Respond-ent's private driveway. Except on those apparentlyfew occasions when four or five tour buses arrivevirtually simultaneously at the Respondent's rearentrance (causing them to extend in a line backfrom the rear entrance, along the driveway, to-wards the street), the Section 7 activity in questionwould be conducted no closer than approximately40-50 yards from its intended audience, i.e., theRespondent's customers getting on and off tourbuses and customers going to and from privatecars, as they enter and leave from the Respondent'srear customer entrance. In view of the considerabledistance from the Respondent's rear entrance to theintersection of the Respondent's private drivewaywith the public street, the effectiveness of theUnion's message in terms of both its substantiveimpact and the number of customers potentiallyreached via picketing or handbilling would be sub-stantially diluted, if not defeated, if thismessagewere regIired to be conveyed to its audience onlyfrom the relatively remote alternative location inquestion,We note particularly that the Union'smessage of protestation of the Respondent's unlaw-ful refusal to bargain is not easily conveyed bypicket signs, or at least picketsignsalone; handbill-ing is a reasonable, effective means of communicat-ing thismessage.Moreover, customers arriving enmasse intour buses cannot reasonably be providedwith handbills as the buses enter the Respondent'sdriveway to proceed directly to the customer en-trance. Likewise, customers arriving in this fashionare not likely to be able to see picket signmessagesas their bus passes the picketers on its way directlyto the customer entrance.3080 Regardingthe large proportion of the customers who arrive in com-mercial buses, Chairman Stephens notes that, unlike customers who enterthe Respondent'sproperty by foot or in private cars-who may makepersonal decisions,based on themere sight of a picketline, not to patron-ize the establishment-the bus passengershave no direct control overtheir travelsland thus no opportunity to respond to the Union's appeal. Itis therefore especiallyimportant in this casefor the Union to be able tohandbill theRespondent's customersas they alight from the bus at thecasino entrance. SeeNLRB v Retail Clerks Local 1001,447 U.S. 607, 619(1980) (Stevens,J, concurringinpart),citingTeamstersLocal 802 v.Wohl,315 US. 769, 776-777 (1942) (Douglas, J, concurring).In light of the above considerations, we find thatcommunication of the Union'smessagefrom theend of the Respondent's driveway leading to therear customer entrance was not a reasonably effec-tive alternative and that there was in fact no rea-sonablemethod of effectively communicating theUnion'smessageother than by entry onto the Re-spondent's property.In sum, as found above, the Respondent's privateproperty right to restrict the union picketers andhandbillers from the rear entrance area of its prem-ises is notstrong; the Union's Section 7 right pub-licly to protest the Respondent's unlawful refusalto bargain is strong; and there was no reasonable,effective alternative means for the Union to com-municateitsSection 7 message to the audience forwhich it was properly intended-the Respondent'scustomers. Thus, on balance, the degree of impair-ment of the Union's Section 7 right to protest pub-liclytheRespondent's unfair labor practice ifaccess to the Respondent's rear entrancearea weredenied greatly exceeds the degree of impairmenttheRespondent's private property right wouldsuffer if such access were granted. Accordingly,we conclude that the, Respondent's refusal topermit the Unionto engageiii the above-describedSection 7 activity on the Respondent's premisesviolated Section 8(a)(1) of the Act.31V. ALLEGEDLY UNLAWFUL THREAT OF LAYOFFIn section V,F of his decision, the judge con-cluded that the Respondent violated Section8(,a)(1)of the Act by threatening to lay off employees inorder to meet the Union's bargaining demands.Specifically, Supervisor Reed told employee Malaythat "John Ascuaga couldn't . . . pay what theUnion wanted . . . so he would have to lay off ap-proximately 20 percent of the, work force." In ford-ing that Reed's remark constituted an unlawfulthreatof layoff, the judge reasoned that "[a]union's bargaining demands, even if beyond an em-31We alsofind, in agreementwith the judge, that the Respondent vio-lated Sec.8(a)(1) of the Act on July 3, 1982, by evictingnonemployeeunion supporterPearl Staubfrom the Respondent's parkinglot as shewas attemptingto copy thelicense plate numbers andplaces of origin oftour busesparked there.We agree withthe judge that Staub'seffortswere reasonably aimed at developingan alternativemeans ofpubliclycommunicatingthe Union's protestof theRespondent's unlawful refusalto bargain, and that these efforts wereundertaken as a direct conse-quence ofthe Respondent's above-discussedearlier refusalto grant theUnion a reasonable,effectivemeans to communicate that message.Thus,we find thatthe Respondent'sevictionof Staubfrom theparking lot isintertwined with its unlawfuleviction of the unionpicketers and hand-billers from the' rear customer entrance 2 weeks earlier,and was there-fore in violationof Sec.8(a)(1) ofthe Act. Under thesecircumstances wefind it unnecessaryto addressthe question of whetherStaub's evictionfrom the parking lot would havebeen unlawful in the absenceof the Re-spondent's prior unlawfuleviction of the picketers and handbilleis fromthe rear customerentrance. 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer's economic capability, do not become em-ployer obligationswithout the employer's agree-ment."While we agree with the judge's ultimate conclu-sion,we do not rely on his reasoning to the extentthat it implies that an employer must first agree toa union's demands before it can lawfully predictadverse economic consequences resulting from theacceptance of those demands. Rather, we analyzethe facts relevant to this allegation in light of thefollowing standard, quoted also by the judge, setforth inNLRB v. Gissel Packing Co.,395 U.S. 575,618 (1969):An employer may . . . make a prediction as tothe precise effect he believes unionization willhave on his company. In such a case, howev-er, the prediction must be carefully phrased onthe basis of objective fact to convey an em-ployer's belief as to demonstrably probableconsequences beyond his control.Here, Reed did not phrase his prediction (i.e., a20-percent layoff if the Respondent accepted theUnion's proposals) on the basis of any objectivefacts;Reed's bald assertion of John Ascuaga's in-ability to pay certainly does not, without more,meet the standard of an "objective fact." Thus,Reed's prediction of a 20-percent layoff certainlydid not convey his belief concerning "demonstra-bly probable consequences." In light of those short-comings, we find that Reed's remark to Malay con-stituted an unsupported-and therefore unlawful-threat of layoff.THE REMEDYAs an aspect of his proposed remedy, the judgehas recommended that the Respondent be requiredto reimburse the Board for all its costs and ex-penses in the litigation of this proceeding. On care-ful consideration of the judge's recommendation,we find that effectuation of the policies of the Actand service of the public interest do not, under thecircumstances of this case, necessitate the imposi-tion of this extraordinary remedy.InAutoprod, Inc.,265 NLRB 331 (1982), reliedon by the judge, the Board found that the employ-er's "flagrant misconduct" had capped a decade of"contumacy and flagrant disregard" of employeerights, involving the "flouting" of a court-enforcedGisselbargaining order, which itself was predicatedon the employer's earlier attempts to underminethe union's organizing campaign by, inter alia, dis-criminatorily discharging half of the principal em-ployee organizers. In ordering the employer inAu-toprodto reimburse the Board for its litigation ex-penses, the Board thus cited the employer's "longhistory of intransigence" and litigation costs thatthe Board found that the employer had "wantonlyand unnecessarily forced upon"the Board.While we do not in any way excuse or minimizethe seriousness of the unfair labor practices whichwe have found that the Respondent committed, wenevertheless are satisfied that the remedial meas-ures we impose on the Respondent in this case aresufficient to effectuate the policies of the Act andto serve the public interest.In contrast toAutoprod,we cannot hold that this Respondent has "wanton-lyand unnecessarily forced"litigationon theBoard.Cf.Neely'sCar Clinic,242NLRB 335(1979),citingTiideeProducts,194NLRB 1234(1972).32Although we have found certain of theRespondent's defenses here to be without merit, wedo not find that they are patently frivolous. Ac-cordingly,we do not adopt the judge's recommen-dation in this regard.See generallyCarbonex CoalCo.,262 NLRB 1306 (1982);Charmer Industries,250 NLRB 293, 301(1980);Standard Homes, 249NLRB 1085 fn.2 (1980).ORDERThe National Labor Relations Board orders thatthe Respondent, Sparks Nugget, Inc., d/b/a JohnAscuaga'sNugget, Sparks,Nevada, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with Hotel,Motel, Restaurant Employees & Bartenders UnionLocal 86, affiliated with the Hotel & RestaurantEmployees& Bartenders InternationalUnion,AFL-CIO as the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unit:All employees employed by Respondent in itsbar and culinary operations at its Sparks,Nevada, place of business, excluding all otheremployees, guards, and supervisors as definedin the Act.(b)Dealing directly with the employees in theabove unit, in disregard of the said Union as theirexclusive collective-bargaining representative, bypolling them concerning the break-relief system.(c)Attempting to induce employees to engage inantiunion picketing by telling them they would bepaid to do it.(d)Engaging in unlawful surveillance of theunion activities of employees and others by photo-graphing those activities.s2 Nevertheless,we approve the judge's inclusion of a broad cease-and-desist order as the Respondent has engaged in egregious misconduct.Hickmott Foods,242 NLRB 1357 (1979) JOHN ASCUAGA'S NUGGET535(e)Threatening employees that layoffs- will benecessary because the Respondent cannot affordthe bargaining demands made by the Union.(f)Prohibiting representatives of the Union fromengaging in the protected activities of picketingand distributing handbills, and from obtaining thelicense numbers and origins of tour buses, by bar-ring them from those activities on the Respondent'sproperty.(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively, in goodfaith,with the said Union as the exclusive repre-sentative of the employees in the above unit; and ifan agreement is reached, embody it in a signeddocument.(b) Destroy all photographs and copies and nega-tives thereof taken by or on behalf of the Respond-ent at the press conference held by the Union onJune 17, 1982, and of the prounion picketing andhandbilling that subsequently took place.(c)Post at its place of business in Sparks,Nevada, copies of the attached notice marked "Ap-pendix."33 Copies of the notice, on forms providedby the Regional Director for Region 32, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.33 If this Order is enforced by a judgment'of a United States court ofappeals, the words in the notice reading' "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXWE WILL NOT refuse to bargain in good faithwith Hotel, Motel, Restaurant Employees & Bar-tendersUnion Local 86, affiliated with Hotel &Restaurant Employees & Bartenders InternationalUnion, AFL-CIO as the exclusive collective-bar-gaining representative of the employees in this ap-propriate unit:All employees employed by us in our bar andculinaryoperations at our Sparks, Nevada,place of business, excluding all other employ-ees, guards, and supervisors as defined in theAct.WE WILL NOT deal directly with employees inthe above unit, in disregard of the said Union astheir exclusive collective-bargaining representative,by polling them concerning the break-relief system.WE WILL NOT engage in unlawful surveillance ofthe union activities of employees and others byphotographing those activities.WE WILL NOT attempt to induce employees toengage inantiunion picketing by telling them theywill be paid to do it.WE WILL NOT threaten employees that layoffswill be necessary -because we cannot afford the bar-gaining demands made by the Union.WE WILL NOT prohibit representatives of theUnion fromengagingin the protected activities ofpicketing and distributing handbills, and from ob-taining the license numbers and origins of tourbuses, by barring them from those activities on theRespondent's property.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofrights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively, ingood faith, with the said Union as the exclusiverepresentative of the employees in the above unit;and, if an agreement is reached, embody it in asigned document.WE WILL destroy all photographs and copiesthereof (including negatives and positives) taken byor on behalf of us at the press conference held bythe Union on June 17, 1982, and of the prounionpicketing and handbilling that subsequently tookplace.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.SPARKS NUGGET, INC., D/B/A JOHNASCUAGA'S NUGGETDouglas Gallop,Esq.,for the General Counsel.WilliamW Wertz, Esq. (Severson,Werson,Berke & Mel-chior),of San Francisco,California,andPeterD.Laxalt,Esq. (Laxalt&Berry),of Reno,Nevada, forthe Respondent.GeoffreyV White, Esq. (Davis,Cowell&Bowe), ^of SanFrancisco,California,for the Charging Party. 536DECISIONS OF THENATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatters was tried in Reno, Nevada, on October 17 to 20and December 6 to 9, 1983. The charge in Case 32-CA-4586 was filed on June 10, 1982, and that in Case 32-CA-4631 on June 29, 1982, both by Hotel, Motel, Res-taurant Employees & Bartenders Union Local 86, affili-ated with the Hotel & Restaurant Employees & Bartend-ers International Union, AFL-CIO (Union). The com-plaint issued on March 31, 1983, was amended on Octo-ber 4, during the trial, and by counsel for the GeneralCounsel in his posttrial brief,2 and alleges that SparksNugget, Inc., d/b/a John Ascuaga's Nugget (Respond-ent) has negotiated in bad faith with the Union since De-cember 10, 1981, thereby violating Section 8(a)(5) and (1)of the National Labor Relations Act (Act); that it cir-cumvented the Union as concerns employee grievancesinFebruary 1982, further violating Section 8(a)(5) and(1); and that it engaged in assorted other conduct viola-tive of Section 8(a)(1) between December 1981 and June1982.3FINDINGS OF FACT1.JURISDICTIONRespondent operates a hotel and casino, and bars andrestaurants therein, in Sparks, Nevada,nearReno. It an-nually realizes revenues exceeding $500,000, and takesdelivery from outside Nevada of goods valuedin excessof $10,000. It ` is an employerengaged inand affectingcommerce within Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe Unionis a labor organization within Section 2(5)of the Act.III.LITIGATION HISTORYBy decision dated June 17, 1977, the Board affirmedthe decision of an administrative law judge that Re-spondent had violated Section 8(a)(5) and (1) by with-drawing recognition from the Union, as the collective-bargaining representative of its bar and culinary employ-ees, in December 1974, and by then unilaterally institut-ing a new employee grievance procedure to be adminis-tered by a mechanism known as the Sparks Nugget Em-ployees' Council.4iAt the outset of the trial, this matter also included Case 32-CA-4781,based on a charge filed by Linda Van Orman on August 17, 1982. Thatwas settled during the trial, and thus was removed from the larger case.2 In his brief, counsel for the General Counsel withdrew as legally un-sustainable an allegation that Respondent had acted improperly by virtueof the reason given an employee for her discharge in January 1982.8 Sec. 8(a)(5) proscribes an employer's "refus[al] to bargain collectivelywith the representatives of his employees . ." Sec. 8(a)(1) makes it anunfair labor practice for an employer "to mterfere with, restrain, orcoerce employees in the exercise of the rights guaranteed in Section 7 "Sec. 7 states in relevant part. "Employees shall have the right to self-or-ganization,to form, ,loin, or assist labor organizations,to bargain collec-tively through representatives of their choosing ."4 John Ascuaga's Nugget,230 NLRB 275, 276, 288 (1977). Respondentalsowas found to have instituted a new employee insurance program inThe Board ordered Respondent, among other things,to "recognize and, upon request, bargain collectivelywith" the Union as concerns the terms and conditions ofemployment of the bar and culinary employees; to "ceaseand desist from . . . refusing" to so recognize and bar-gain; to "cease and desist from . . . unilaterally instigat-ing,establishing,maintaining, or utilizing the SparksNugget Employees' Council and the grievance proce-dure of which said Council is a part"; and to "cease anddesist from . . . unilaterally instituting any alterations,modifications, or changes in the terms and conditions ofemployment which are mandatory subjects of bargainingwith" the Union.5The Board's Order was enforced in these and otherparticulars by a judgment of the United States Court ofAppeals for the Ninth Circuit entered on May 27, 1980,and amended on September 12, 1980.6 The United StatesSupreme Court denied Respondent's petition for a writof certiorari by order dated April 20, 1981, and deniedRespondent's motion for rehearing on that petition byorder of June 8, 1981.7IV. RESPONDENT'S PRESENTALLEGED NEGOTIATINGBAD FAITHA. Facts1.Preliminaries to bargainingBy letter dated April 29, 1981, prompted by the Su-preme Court's April 20 order, Vincent Sirabella, then anadministrative assistant to the general president of theUnion's parent International,8 informed Respondent thathe had been assigned to represent the Union in contractnegotiations with Respondent, and proposed that he andRespondent's president, John Ascuaga Sr., meet "for thepurpose of getting acquainted and to discuss . . . a mutu-ally acceptable format to start negotiations." The letteradded that the Union had entered into a contract withanother Reno area hotel and casino, the Circus Circus,the preceding February, and with the Sahara-Tahoe, ahotel and casino at nearby Lake Tahoe, the previousweek; and that it was the Union's "sincere desire to es-tablish a similar kind of friendly atmosphere" in its nego-tiationswith Respondent.Respondent's attorney,WilliamWertz, replied byletter datedMay 14, stating that Sirabella's request forbargainingwas "premature" inasmuch as Respondenthad filed a motion for rehearing with the SupremeCourt.violation of Sec 8(a)(5) and (1), to have issued a warning notice in viola-tion ofSec. 8(a)(3) and (1), and otherwise to have violated Sec. 8(a)(1).Id at 277, 288. The trial underlying these determinations was held inAugust 1976, and the decision of the administrative law judge issued onDecember 9, 19765 Id. at 277, 288 The unit as described by the Board is- "All employeesemployed by the Respondent in its bar and culinary operations at itsSparks, Nevada, place of business,excluding all other employees,guards,and supervisors as defined in theAct." Id.at 288.8NLRB Y. Silver Spur Casino,623 F.2d 571 (9th Cir. 1980).7Reported at 451 U.S. 906 and 452 U.S 931, respectively.8 By the time of the trial, Sirabella had become national director of or-ganizationfor the parentInternational JOHN ASCUAGA'S NUGGET537Apparently undeterred, Sirabella informedWertz byletter dated June 2 that it was the Union's desire "to con-clude a mutually acceptable agreement . . . within a rea-sonable period of time," and that he would be free tobegin negotiations anytime between then and June 15, beit in San Francisco, Los Angeles, or Lake Tahoe. Wertz'office is in San Francisco; Sirabella's then was in LosAngeles. Lake Tahoe is about an hour's drive from theReno area. The letter in addition asked that Respondentprovide Sirabella with certain information-including thenames, addresses, telephone numbers, dates of hire, clas-sifications, and wage rates of all bargaining-unit employ-ees-so he could "prepare for the bargaining."On June 8, as earlier noted, the motion for rehearingwas denied.In a telephone conversation on July 10, Wertz toldSirabella that Respondent would be represented- in nego-tiations, and with regard to Sirabella's June 2 request forinformation, by Clinton Knoll, general manager of theReno Employers Council. Wertz confirmed that disclo-sureby letter to Sirabella dated July 13. Sirabella there-upon telephoned Knoll, commenting that "the fight wasover" and that, 7 years having elapsed since Respondent"had illegally withdrawn its recognition," the Union was"anxious to get to the bargaining table to conclude anagreement as expeditiously as possible." To achieve thatobjective, and since he would be coming from Los An-geles and everyone else involved in the negotiations wasalready in Reno, Sirabella suggested that it would be inthe parties' "mutual best interests if [they] met regularly,and met for some reasonably long periods of time."Knoll responded that his "clients could not meet as regu-larly as [Sirabella] would like, nor could they meet forany long periods of time." To Sirabella's asking why,Knoll answered, "They're businessmen, and they have totake care of their business." Sirabella rejoined that he,too,was "heavily preoccupied with [his] responsibil-ities,"but nevertheless would "be happy" to adjust hisschedule to suit Respondent's "convenience." Knoll re-plied, "No, my clients don't want to do that." Sirabellathen raised his June 2 request for information, and Knollsaid he would do what he could "to get it to" Sirabella.On July 20, the request for information still begging,the Union filed a charge with the NLRB alleging Re-spondent's noncompliance to be in violation of Section8(a)(5) and (1).9 Respondent began to supply the infor-mation in August-in "bits and pieces," according to Sir-abella;and on August 19, in a related development,Tonnis', Lubbers, Respondent's executive vice presidentand generalmanager,caused this memorandum to be dis-tributed to the employees:from a case started early in 1974 determined thattheNugget would have to bargain in good faithwith Local 86 of the Hotel, Restaurant Employeesand Bartenders International Union.B. Part of the Company's obligations under theBoard order requires the Nugget to furnish to theUnion the names and addresses of all employees inthe Bar and Food Departments. We feel it is impor-tant that all employees realize, that in the eventthey receive mail from the Union at home, just howand why theirnamesand addresses were released,which we consider very private information.C. Please be aware that Nevada is a "Right toWork State" and that no employee need belong to alabor organization in order to be employed by theNugget.We will continue to keep you informedon all as-pects of the above situation and we appreciate yourcontinued support.On receipt of the requested information, the Unionasked that its charge be withdrawn, which request wasapproved by the Regional Director for Region 32 of theNLRB on August 28.On September 29, Sirabella telephoned Knoll with thesuggestion that forthcoming negotiations involving theUnion and three Knoll clients-Respondent, the NevadaClub, and the Silver Spur Casino-be conducted jointly,and that bargaining begin the week of October 26. Knollrejected joint bargaining, but agreed to a first meetingconcerning Respondent on October 27.2.Proposals summarizedOn October 21, in anticipation of the October 27 meet-ing, Sirabella mailed to Knoll a document containing theUnion's proposals on all but the wage issue. It was iden-tical to the corresponding portions of the Circus Circuscontract.1 ° In an accompanying cover letter, Sirabellastated that the Union's "wage proposal and other eco-nomic proposals" were being deferred "pending a fullexplanation of [Respondent's] current policies relative tothese matters." The Union submitted its wage proposalduring the second bargainingsession,November 10.11 Itdid not mirror the Circus Circus contract.12 With itwere a one-page explanation of the "formula" fromwhich its figures were derived, and a two-page "wagerationale" citing and elaborating upon the three "princi-pal factors" taken into account in its shaping-equal payfor equal work, past and future inflation, and comparabil-ity with other union houses in the area.TO ALL EMPLOYEES:RE: BAR AND CULINARY UNIONThere has been recent developments regarding theabove Union that the Company feels every employeeshould be aware of:A. A recent Supreme Court decision enforcingan earlier National Labor Relations Board order9Case 32-CA-3793.10 And to the corresponding portions of the Union's opening proposalsto the Nevada Club and the Silver Spur Casino11 As is developed below in fn 27, resolving a credibility conflict infavor of the Union, it is found that the Union submitted its completewage proposal on November 10.12 Crediting Sirabella.And, while the record is not explicit on thepoint, it seems unlikely that the Union would have been so bold as todemand higher pay for Respondent's employees than was in the CircusCircus contract, although its maintenance-of-benefits proposal perhapswould have had that effect as concerns some of the more highly paid em-ployees. 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent, although informally disclosing its positionon certain issues during the two preceding sessions, ten-dered a total offer in writing during the thirdsession,December 1. It followed the format of the last-1972 to1975-contract between the parties, and correspondedwith that contract in substance, as well, except as modi-fied to reflect changes in wages and other terms and con-ditions of employment subsequently made and currentlyin effect.Other than the Union's withdrawal at management re-quest of its union-security indemnification proposal, aproposal deemed by the Union to be to Respondent'sbenefit, neither party departed from its initial position inthe surrounding negotiations. 13 This is not to say, how-ever, that there was not presumed agreement on severalof the lesser issues. Sirabella testified that he inferredagreementon "three or four items . . . based on compar-ison of the company's proposal and the Union's propos-al" and upon "casual comments" by Knoll that Respond-ent would have "no problem with this or . . . could goalongwith that." Thus, Sirabella particularized, therewas agreement "maybe on the bulletin board, uniformsmaybe, the provision of uniforms for the workers andthe launderingand maintenanceof them"; on a "nondis-crimination clause, which is a legal obligation"; and on"one or two others of that variety."The wage proposals.The Union proposed that the mosthighly paid employees in each of some 47 job classifica-tions receive a 15-percent wage increase as of November1, 1981, and a 12-percent raise on November 1 of each ofthe succeeding 2 years; and that those less highly paidreceive specified largerraises sothat, by November 1,1983, everyone in a given classification would be at thesame pay level. The Union also proposed a maintenance-of-benefits clausewhereby anyone then above unionscalewould suffer no wage loss by operation of the con-tract.Respondent, committed to the existing wage systemand levels, proposed that those within a given classifica-tion, of which 30 were designated, be paid on the basisof a daily rate within a specified "merit range" for thatclassification. 14Respondent further proposed that it befree to grant raises unilaterally, and to take away raisespreviously grantedso long as minimumcontract levelswere maintained.The health-and-welfare and profit-sharing proposals.TheUnion proposed that Respondent contribute $100 permonth to the parent international's welfare fund for eachemployee working at least 64 hours that month, to pro-13 Sirabella testified, in explanation of the Union's lack of movement."It's customary in collective bargaining ... to get a signal from eachside before either side modifies its position. And we never got that signalfrom them. We had given them the signal, but they didn't give us anysignal in return. They kept saying it will be the [1972 to 1975] contract,incorporating the present rates, period. Hence, we had no signal. If wehad gotten a signal from them, then certainly we would have modifiedour position, because we were on the record, clearly, that we were will-ing to do that in all areas,wages, et cetera. . . . Had we gotten a signal,we would have moved with dispatch, no question. We wanted a con-tract.We wanted the fight to end. We didn't want to precipitate anotherconfrontation; it was not in our best interest or the company's "14 For example, pastry cooks were receiving from $42 to $56 per day;waiters and waitresses, from $27 to $30; service bartenders, from $36 to$48vide the employee with health-and-welfare benefits. TheUnion made no pension or profit-sharing proposal.Respondent, in keeping with its status quo disposition,proposed continuation of the existing medical-care andprofit-sharingprograms, details of which were notspelled out.The seniority proposals.The Union proposed that proba-tionary employees be laid off first in the event of a re-duction in force, after which order of layoff (and recall)be dictated by seniority, provided the senior employeewas capable of satisfactory performance. The Union alsoproposed that promotions be governed by seniority, thecompeting employees being "relatively equal" in qualifi-cations; and that transfers within a classification be dic-tated by seniority as well, the senior employee willing,provided that that employee was capable of performingsatisfactorily in the new position and that a suitable re-placement was available for the position being vacated.Respondent proposed nothing concerning seniority.The union-security proposals.The Union proposed thata 30-day union-security clause become operative shouldthe Nevada right-to-work law be repealed; that Respond-ent in any event deduct union dues from the pay of em-ployees so authorizing and remit to, the Union; and thattheUnion indemnify Respondent for any liability in-curred for conduct undertaken at the Union's behest inviolation of the right-to-work law or with regard to duescheckoff.Respondent's offer was silent concerning union securi-ty and related subjects.The management-rights proposals.The Union proposedthatRespondent have the right to manage its businessand to direct its employees, including the right to"direct, plan and control hotel operations," to "deter-mine the number of employees to be employed," to "pre-scribeduties and to assign employees to work asneeded," to "determine the means, methods and sched-ules of operations," to "reprimand, suspend, [or] dis-charge employees for just cause," and to "determinewhen a lack of work exists and to relieve employeesfrom duty for lack of work." The Union further pro-posed that Respondent retain "absolute authority and dis-cretion over the number, composition,timesand basis forall schedules and all shifts and all changes thereof"; andthat any dispute whether Respondent had exceeded itsmanagement-rightsprerogativesbe subject to thegrievance/arbitration procedure.The Union also proposed that Respondent be permit-ted to "establish and administer reasonable rules, regula-tions and procedures governing the conduct of employ-ees," provided they not be inconsistent with any provi-sionof the contract and that the Union have an opportu-nity to discuss them with Respondent before their institu-tion.The Union proposed, in addition, that the "reason-ableness" of any such rules, regulations, and proceduresbe subject to the grievance/arbitration procedure.Respondent proposed that it retain "without limita-tion" and free of the grievance/arbitration procedure all"rights,powers and authority possessed . . . or exer-cised" by it before execution of the contract unless "spe-cifically abridged, delegated . . . or modified" by the JOHN ASCUAGA'S NUGGETcontract.The proposal continued that Respondent"retain theessentialrights to manage the facility anddirect employees," including those to "plan, direct andcontrol operations," to "hire and to assign employees towork," to "transfer employees from one job to anotheror one department to another," to "promote, demote,discipline,suspend or discharge employees for justcause," to "relieve employees from duty because of lackof work or foranyother legitimate reason," to "intro-duce new and/or improved methods, equipment or facili-ties," and to "make and enforce rules and regulations notin conflict with" the contract.Respondent further proposed that it have the right to"determine the starting and quitting time of employees"and "the number of hours to be worked by employees,"and to "schedule rest periods and meal periods at [its]discretion" so long as such scheduling was not in conflictwith any other term of the contract.Respondent'smanagement-rights proposalwent onthat Respondent retain theright, amongothers, to deter-mine"the nature and extent of services to be rendered toits customers," "the location of its business including .. .the relocation or closing of existing facilities," "thelayout and equipment to be used in the business," "theprocesses, techniques, methods and means of providingservice to its customers," and "the size of the workforce, [and] the allocation and assignment of work to in-dividual employees as well as to departments"so long assuch determination was not in conflict with any otherterm of the contract.Respondent proposed, finally, that it "have the right tosubcontract any work covered by" the contract if, in itsopinion, "such subcontractingwillachieve legitimateeconomic or operating efficiencies."The proposals regarding contract term.Neither partyspecified a contract term in its written proposals. It is ap-parent, however, that the Union was seeking a 3-yearterm, whereas Respondent envisioned a 1-year contract.Other proposals.Among the parties' other proposalswere these:(a)Hiring:The Union proposed that Respondent be"the sole judge" of any applicant's suitability for unitwork, that it be free to "accept or reject any applicant.. . referred by the Union," and that it provide theUnion with the name, classification, and wage rate ofanyone hired to a unit position.Respondent proposed that it be permitted to hire fromany source and to reject anyone referred by the Union,having given equal consideration to -those so referred;and that matters of hiring not be subject to thegrievance/arbitration clause.(b)Gratuities:Both parties proposed that "all gratu-ities left by customers [be] the property of the employeesexclusively," that nonunit employees not be entitled to"any part of" them, and that they not be treated as anoffset against wages.(c)Visitation:Both parties proposed that representa-tives of the Union be permitted to visit Respondent's es-tablishment for the purpose of ensuring contract compli-ance.(d)Combination jobs: The Union proposed that thoseworking in more than one classification during a shift be539paid in accordance with the time spent in each. Respond-ent proposed that the employee be paid, in that situation,at'the'one rate most favorable to the employee.(e)Discharge: Both parties proposed that the dis-charge of nonprobationary employees be based on "justcause."(f)Early shift release: The Union proposed that an em-ployee,with Respondent's permission, be able to leavework early, being paid only for time worked. Respond-ent proposed nothing in this respect.(g)Work shifts and overtime: Both parties proposedthat the workday consist of 8 hours and the workweekof 5 days, and that time worked in excess of either becompensated at the overtime rate of time and one-half.(h)Vacations: Both parties proposed a 1-week vaca-tion entitlement after 1 year on the payroll, and a 2-weekentitlement after 2 years. The Union further proposed a3-week entitlement after 6 years, and a 4-week entitle-ment after 12 years, while Respondent proposed an addi-tional entitlement of 3 weeks after 7 years.(i)Holidays: The Union proposed eight paid holidaysper year, including the employee's birthday, and thatthose working on any such day receive doubletime pay.Respondent proposed six paid holidays, with those work-ing any such day receiving time and one-half.(j)Breaks: The Union proposed that full-shift employ-ees be given one 30-minute meal break, and one 10-minute break both before and after. Respondent pro-posed a 30-minute mealbreak and one 15-minute breakbefore and after.(k)Meals: The Union proposed that Respondent fur-nish each food employee two meals per day, and eachbeverage employee one. Respondent proposed that eachfood employee receive three meals per day, saying noth-ing about beverage employees.(1)Uniforms: Both parties proposed that Respondentprovide andmaintainuniforms for those required towear them.(m) Leaves of absence: The Union proposed that em-ployees be entitled to an unpaid leave of absence whiletemporarily disabled because of injury or illness compen-sable under the Nevada Industrial Insurance Act; and tounpaid leave for up to 6 months because of pregnancy oran injury or illness not so compensable. Respondent pro-posed nothing on this subject.(n)Union buttons: The Union proposed that each em-ployee be permitted to wear one union button whileworking. Respondent's offer did not address this.(o) Probationary period: Both parties proposed a 60-day probationary period for the newly hired, and thatthe discharge of probationary employees not be subjectto the grievance/arbitration procedure.(p) Successors and assigns: The Union proposed thatRespondent be required, as a condition of selling or as-signing the business, to obtain from the purchaser or as-signee a"written assumption" of Respondent's contractwith the Union. Respondent's proposal said nothingabout this.(q)Subcontracting and subleasing: The Union pro-posed that unit work not be performed under subcon-tract or other arrangementunlessby unit employees. As 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreviouslymentioned, Respondent's management-rightsproposal included a clause that it "have the right to sub-contract any work covered by" its contract with theUnion if, in its opinion, "such subcontracting willachieve legitimate economic or operating efficiencies."(r)New equipment: The Union proposed that Re-spondent, before installing new equipment having the po-tential to "significantly or substantially affect" unit em-ployees, afford the Uniona "reasonableopportunity" todiscuss the effects with it, with any unresolved disputesbeing subject to arbitration. As earlier noted, Respondentproposed as part of its management-rights package that itretain the right to "introduce new and/or improvedmethods, equipment or facililties," and to determine "thelayout and equipment to be used in the business."(s)Jury duty: The Union proposed that employeesmissing work to do jury duty be paid the difference be-tween their jury fee and their straightime rate for a fullshift.Respondent's proposal was silent on the subject.(t)Grievance/arbitration procedure: Both parties pro-posed a three-step grievance/arbitration procedure, thefinal step being binding arbitration, with Respondent pro-posing that it be confined to disputes over the "interpre-tation and application of' the contract and the Unionproposing that it be confined to that and to alleged con-tract violations. The Union proposed a time limit for in-voking the procedure of 10 days for a discharge and 30days for other matters, whereas Respondent proposed 7and 15-day limitations, respectively.(u)No-strike/no-lockout: Both sets of proposals con-tained no-strike/no-lockoutclauses.(v)Zipper clause:Respondent proposed a clausewhereby it and the Union would waive the right, duringthe life of the contract, to bargain "with respect to anysubject or matter not specifically referred to or coveredin" the contract, "even though such subject or mattermay not have been within the knowledge or contempla-tion of either or both of the parties" when they negotiat-ed the contract. The Union made no proposal in thisarea.3.The bargaining sessionsThere were seven bargaining sessions-on October 27,November 10, December 1 and 17, 1981, and January 8,14, and 28, 1982. All were in the offices of the Reno Em-ployers Council. Sirabella, with about 30 years of collec-tive-bargaining experience, did all or nearly all of thetalking for the Union. Others present for the Union atevery session were Miguel Contreras, an organizer on itsstaff,and Harold Dickinson, a unit employee soon toleave the payroll. Also in attendance for the Union atsome of the sessions were other union officials and unitemployees.Knoll, likewise richly experienced in collective bar-gaining, was Respondent's principal spokesman in all buttheDecember 1 session, when illness occasioned hisbeing replaced by Ernest Cuno, an associate with theReno Employers Council. Present at every session werethree management-members of Respondent's negotiatingteam-its executive vice president and general manager,Tonnis Lubbers, its senior vice president for finance andadministration, Parley Johnson, and its director of per-sonnel and labor relations, Ray Pelfrey. Cuno appearedat all but the October 27 session. Also present for Re-spondent, from time to time, where its director of com-munity relations,KateMcKenzie, and a colleague ofKnoll's and Cuno's with the Reno Employers Council,Art Peterson.Sirabella was the General Counsel's main witness con-cerning the sessions, beyond which the parties stipulatedthat,were Contreras to have testified about them duringthe General Counsel's case in chief, his testimony wouldhave corresponded with Sirabella's. Dickinson also testi-fied about the sessions as part of the General Counsel'scase, and Contreras was called by the General Counselas a rebuttal witness on the subject.15 For Respondent,Cuno carried the major burden, testifying about all butthe first session.Knoll, despite being Respondent's prin-cipal spokesman, testified about only the first and lastsessions.Of the management-members of Respondent'steam, Johnson testified to some small extent and desulto-rily about several of the sessions, while Lubbers and Pel-frey confined their testimony to a portion of the final ses-sion.Sirabella projected an earnestness, a dignity, and a pro-fessionalism thatwere most impressive. He seeminglysaw nothing to fear in the truth, and imparted the im-pression that, even if he had, he would not have reducedhimself to fabrication or distortion. Contreras usuallyevinced integrity and competence, as well.'s The stipula-tion that certain of his testimony would have corre-sponded with Sirabella's thus is of important corrobora-tive value. Dickinson, on the other hand, was often con-fused and weak in recall, although obviously puttingforth an honest effort.In contrast to Sirabella and, for the most part, to Con-treras,Respondent'switnesses seemed quite unencum-bered by scruple during their recitals about the sessions.Their stories were flawed by superficiality and incom-pleteness, by the absence of corroboration, by would-becorroboration that did not correspond in critical detail,and by excessive leading from Respondent's counsel.Beyond that, their demeanor in the telling was less thanconfidence-inspiring. Cuno, the point man in a transpar-ent strategy to paint Sirabella with the sins of intransi-gence and procrastination of which Respondent had beenaccused, while at the same time depicting Respondent asthe very embodiment of reason, suppleness, and ardor toconclude an agreement, exhibited all the glibness andmien of a born storyteller. Knoll, without Cuno's linguis-ticflair,17 after describing the first session in terms so15 Sirabella, reportedlyattending a conferenceinGeneva,Switzerland,at the time, gave no rebuttal testimony.16 Contreras's denials on rebuttal that this or thatwas said, elicited bycounselfor theGeneral Counsel in rapidfire fashionand sometimes me-chanically rendered,were not always convincing,however.In one nota-ble instance,denying that Sirabella said at any timethat the Union wouldnever agree to Respondent'smerit pay system orto a contract without aseniority clause,Contrerascontroverted not only Cuno,as doubtless wasthe intent,but also Sirabella."It is no reasonfor refusing to accept every-thing that awitness says,because you do not believe all of it; nothing ismore common in all kindsof judicialdecisionsthan to believesome andnot all."NLRBv.UniversalCamera Corp.,179 F 2d 749, 754 (2d Cir.1950).17Which perhapsaccounts for Knoll's disproportionately brief time onthe witness stand JOHN ASCUAGA'S NUGGET541cursory as to be obviously inaccurate, came across as to-tally script-bound in his lead role describing Respond-ent's version of the crucial last session. Johnson, given toself-servingabstractions frequently at odds with theweight of evidence and sometimes with his own morespecific testimony, plainly was a witness of expediencerather than conviction;18 and Lubbers and Pelfrey,during their brief appearances, simply were abject.The following summary of the seven sessions conse-quently relies primarily on the generally credible testimo-ny of Sirabella and of Contreras, both live and as stipu-lated.Certain testimony of Cuno, Knoll, and Johnsonsometimes is relied upon, as well-where plausible, notin conflict with that of Sirabellla and Contreras, and notpalpably self-serving."9 And Dickinson, despite his limit-ed reliability, is given isolated credence. Significant con-flicts in testimony are specifically addressed.20October 27.The October 27 session began with intro-ductions and related amenities, after which Sirabellagave a lengthy opening statement-done in "very profes-sional fashion" according to Knoll. Sirabella first re-viewed the parties' litigation history; stated that it was"in the best interest of both . . . to develop an amiableand harmonious relationship . . . now that that was allbehind" them; voiced the Union's desire "to work' out anagreement that was fair to both sides . . . as expeditious-ly as was possible," the process having been delayed "forso long"; and stressed "the obligation of both parties .. .to bargain responsibly," supporting their positions "withfacts [and] with as much documentation as [they] possi-bly could develop."Sirabella then spoke about certain aspects of theUnion's proposals, emphasizing "the workers' strongdesire for a seniority clause," with the protections itwould afford. A "second major goal," Sirabella contin-ued, "was the achievement of equal pay for equal work"amongallqualified employees in a given classification.Sirabella concluded his presentation by offering to ex-plain "any ambiguity" that Knoll might perceive in theproposals.Knoll responded that, having compared the Union'sproposals with '-the Circus Circus contract, of which hehad a copy, he "assumed" they were identical. To Sira-bella's verification,Knoll stalled that he, too, hoped toreach an agreement "as rapidly as possible . . . by bar-gaining ingood faith," but that the Union was "makingis The words having been put in his mouth by Respondent's counsel,Johnson testified variously that Respondent never "msist[ed] .on re-taining complete discretion to increise or decrease employee wages,fringe benefits, leaves of absence, or establishing or abolishing workrules"; that it never "msist[ed] on retaining ..unfettered discretion re-garding hiring, promotions, layoffs, merit wage increases, [or] employees'hours of work"; and that it never "refuse[d] to consider any union pro-posal concerning seniority or the concept of equal pay for equal work "The parties stipulated, to enable the shortening of Curio's testimony, thathe would have testified to the same effect As again more specific evi-dence-of which there is ample in the form of other testimony and Re-spondent's contract offer-this testimony, live and as stipulated, was of soglobal a purport as to be meaningless, and will not be dignified by furthermention or consideration.19 Cuno also is credited in some instances in which his testimony wasrefuted by Contreras on rebuttal.20 Notes of the sessions are not in evidence. Respondent's proffer of a"bargainingsynopsis," prepared months after the fact, was rejected.it rather difficult" by asking for a contract "that some-body else negotiated." Sirabella interjected that theUnion did not "have to have"an intoto adoption of theCircus Circus contract "right now," although, "basical-ly" it sought "to wind up with the same type of con-tract."Knoll repeated that this would "make it ratherdifficult."With that, Knoll requested a caucus, explaining thatLubbers, Johnson, and Pelfrey "had not had an opportu-nity to study" the Union's demands, and that he and theywould "have to discuss" them so he could "see whattheir reaction is." Sirabella expressed regret that this wasnow necessary, saying he had thought that opportunitywould have arisen beforehand. Although Knoll had re-ceived the proposals on October 22, and mailed them toPelfrey that same day, Lubbers and Johnson supposedlydid not see them until October 27, in Knoll's office. Nor,Respondent would have it, had there been prior discus-sion of them by any members of themanagement team.During the ensuing caucus, as revealed by Johnson,Knoll "made the total decision," first advanced "as a rec-ommendation" to the management-members of Respond-ent'steam, concerningRespondent's answer to theUnion's proposals. This included a decision to proposecontinuation of Respondent's "current wage policies,"even though the Union had yet to make a wage propos-al.The caucus lasted perhaps 30 minutes.21Returning from caucus, Knoll termed the Union's de-mands "a radical departure from" its past contracts withRespondent'22 adding that Respondent would not agreeto something "patterned after the Las Vegas contract."Sirabella replied that the proposals were not so pat-terned; that there were "substantial distinctions" betweenthem and the standard Las Vegas contract. Rather, herepeated, they were "fashioned after" the Circus Circuscontract, that being the only contract the Union thenhad with a hotel and casino in greater Reno, whichseemed to him to be a "logical" approach.Knoll asserted that Respondent "want[ed] to compare[itself]with the nonunion employers." Sirabella rejoinedthat it would not be"verylogical" for the Union to goalong with that; and that, while the Union's proposalswere "patterned after" the Circus Circus contract, theywere not "etched in stone" and the Union "did not haveto [have] the Circus Circus contract verbatim."23 Sira-bella continued that, if Knoll would "point out" specificobjections to the proposals, the Union would give them"a most serious consideration"; and that, if Respondent'ssituation had "peculiarities" requiring special consider-21 Sirabella testified that"abouthalf of themeeting time during theseveral sessions was taken up by caucuses,which "in the main" werecalled by Respondent. With few exceptions, this being one, the recordcontains little specific information about their length or when and inwhat circumstances they were called.22 Knoll may also have labeled the Union's proposals "a Cadillac pro-posal."It is undisputedthat he didso on occasion.23 Knoll conceded, in his testimony, that Sirabella never said "point-blank" that the Union "would only accept the Circus Circuscontract "Similarly, Johnson testified that Sirabella never said that theUnion would not, under any circumstances, change its position. 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDation, the Union was "prepared to modify" its position"in connection with that particular problem."24Knoll stated that Respondent wanted "to go back to"the 1972-1975 contract between the parties, "and incor-porate the wages" existing as of the 1981 onset of bar-gaining.Sirabella responded that the former contract"was a long time ago"; that "lots of things had changedthat needed to be taken into consideration"; and that,had Respondent "not illegally withdrawn recognitionand fought through the Board and the courts for eightyears," there would have been "the opportunity" to ne-gotiate three 3-year contracts in that time, and "it wouldbe safe toassume . . .that a number of improvementswould have been achieved."At length, the exchange focused on specifics. Thus:(a)Wages: Beyond stating that existing wage rates"would go into the contract unchanged," Knoll pro-claimed that Respondent would continue to apply themerit system whereby it "alone would determine whenworkers would get wageincreases[and] there would beno guaranteed wage increases under the contract.""This,"Knoll said, "is something that managementshould decide," and the Union "would not be involved."Sirabella countered that this was "a very unfair posi-tion"; that, in his more than 30 years of bargaining expe-rience, he never before had "heard an employer . . . saythe union would have nothing to say about wage in-creases."(b)Seniority:Knoll stated that a seniority clausewould not be "acceptable to" Respondent; that it "alonewould determine who had seniority and for what pur-poses." Sirabella responded that he had heard "a lot ofarguments . . . over the years" about seniority, butnever before had he heard an employer say that "underno set of circumstances would the worker have any kindof seniority applied."(c)Maintenance of benefits: Knoll declared that theUnion'smaintenance-of-benefits proposalwas "not ac-ceptable"; that Respondent was not going to give theUnion "a blank check." Sirabella answered that theUnion was not "looking for a blank check." Rather, heelaborated, it was "just looking for two things"-"tomake certain that any existing wages or benefits or prac-tices . . . would not be unilaterally taken away," and it"did not want to have the workers experience the ero-sion of any benefits" in the area 'of health and welfare."Otherwise," Sirabella went on, "the workers would bebuying a pig in the poke" because of the potential of amidcontract reduction in hospital coverage to inflict "asevere blow" on them and their families.(d) Hiring hall: Knoll, "quite aggressive and quite ada-mant" in Sirabella's words, announced that Respondentwould "never" give the Union a hiring hall. Sirabella as-sured him that the Union was "not seeking a hiring hall";indeed, that it did not have one anywhere in northernNevada and did not have "a pool of people on reserve"for that purpose.24 Johnson acknowledged,in his testimony,thatSirabella asked "onseveral occasions" that Knoll and Cuno state what they found "objec-tionable" in the Union's demands.(e)Successors:Knoll objected to the proposal con-cerning successors and assigns, saying it would impairRespondent's ability to sell the business, as demonstratedby the experience of another Reno area hotel and casino,Beck'sRiverside. Sirabella said that such clauses are"quite automatic" in labor contracts, and the inclusion ofone in Respondent's contract should not be "upsetting."(f) Indemnification: Knoll declared that "in no circum-stanceswould the company ever grant the Union's re-quest for an indemnification clause." Sirabella, startled,explained that it was for Respondent's "protection."Knoll nevertheless persisted,whereupon Sirabella an-nounced its withdrawal "from the table."25(g)Profit sharing:Knoll proposed retention of Re-spondent's profit-sharing plan in lieu of the Union's pen-sion plan. Sirabella replied that the Union was not pro-posing a pension plan; that, although it hoped to haveone for Respondent's employees someday, it had no pen-sion plans in northern Nevada at that time and was notseekingto begin with Respondent. Sirabella also statedthat the Union would agree to Respondent's ongoing ad-ministration of its profit-sharing plan.As adjournment neared, Knoll said that he "expectedthe Union to cost out" its package. Sirabella, after com-menting that this would be "somewhatunusual" inas-much as the employer normally does that, said he woulddo it, but would need "a variety of records from thecompany." Johnson then asked that the managementteam caucus; and, after the caucus, he or Knoll said Re-spondent would cost out the proposal.The meeting ended with agreement to reconvene No-vember 10, having lasted about 1-1/2 hours.November 10.26Respondent having mailed the request-ed underlying data on November 2, Sirabella began theNovember 10 session by tendering the Union's wage-pro-posal document.27With it were the two explanatory21 As earlier mentioned,thiswas the only instance of give and takethroughout negotiations.26 The record is in conflict whether the start of the November 10 ses-sion was delayed;and, if so, why. Dickinson testified that it was delayedfrom morning to afternoon because Lubbers was detained at the casino.Contreras testified that Lubbers was detained,but that the session beganas scheduled,without him Cuno testified that Sirabella's tardiness neces-sitated a 30-minute delay. Sirabella testified that he was latejust once, forthe December 17 session.The testimonyof Dickinson not being especial-ly trustworthy,and Cunoplainly being intent on unwarrantedly makingSirabella out as delay-causing and obstructive in various ways,it is foundthat the November 10 session began on time,in keeping with the testimo-ny of Sirabella and Contreras.27 Sirabella and Contreras testified that the Union's total wage packagewas submitted November 10, whereas Cuno and Johnson averred thatonly half of it was then forthcoming.Knoll, whose testimony ignored theNovember 10 session, perforce did not corroborate Cuno and JohnsonCuno testified that Sirabella said "the other half had been lost," where-upon Knoll remarked that "accidents will happen," expressed regret thatthe complete proposal was not there so the parties could "get down tobrass tacks,"and urged that the Union supply the missing material "in atimely fashion' ...to expedite the exchange of views.and providesome impetus to the negotiation process." The remainder was provided"within a week,"according to Cuno. Sirabella and Contreras are creditedfor the reasons previously indicated for crediting them generally overRespondent's witnesses,and for the added reason that Sirabella's impec-cable professionalism belies the shoddiness implicit in the Cuno and John-son stones. JOHN ASCUAGA'S NUGGET543documents previously mentioned, which were being pro-vided, Sirabella stated, in keeping with his October 27urging that the parties back their positions with "somekind of supportable evidence or supportable body offacts."On making tender, Sirabella explained that the Union'sfigures "were predicated upon . . . three factors":(a)"The effects from inflation,which [the Union]could not ignore and would not ignore." Sirabella said,in addition, that he was prepared to"graph out the spe-cificswith respect to the CPI [Consumer Price Index]and its real effect on the wages of the workers" if thatwere Respondent's desire.(b)A "comparative wage analysis with union houses."Sirabellaenlarged that such a comparison "under-score[d]" the Union's "moderate position"; that, althoughitsdemands "were significantly higher than [Respond-ent's]existingwage rates," so too were rates at theCircus Circus and the Sahara-Tahoe; and that rates inSan Francisco were "substantially more," even absentgambling profits.(c)Equal pay for equal work. Sirabella stated that theUnion did not "expect to achieve" equal pay for all in agiven classification "overnight," but did "want to estab-lish the principle and work towards its realization atsome point down the road"-i.e., by the end of the first3-year contract.Knoll responded-whether immediately or after amanagement caucus is unclear-that the Union was notat all "bashful" in its demands, and by labeling those de-mands "a Cadillac proposal." Sirabella announced thatthey "might be considered" extravagant from Respond-ent's "point of view," but that was, only because it "hadfailed to keep wages abreast of the developing times";and that the Union's demands in fact were "based oneconomic realities confronting the workers." Sirabellathen remarked, much as he had in 'the first session, thatwages "probably would be . . . not nearly as low asthey were' had there been "three contracts in the eightyears" that Respondent had fought recognition.Knoll commented that Respondent was not "claiminginability to pay" in accordance with the Union's de-mands23 but nevertheless wanted the 1972-1975 con-tract, as updated to embody current wages. Knoll furtherstated, as he had in the earlier session, that the Union"would have nothing to say about" wage increases; thatthey instead would be based on merit as determined bythe supervisors. Sirabella replied that this was "a verydangerous practice" in light of the Union's "experiencein this industry," as was disregard of the "seniority prin-ciple,"because it "frequently results in the workerhaving to curry favor with the supervisor."Again in this meeting, at what point in the sequence isnot clear, Sirabella said that the Union hoped to achievea contract "comparable to the one" it had with theCircus Circusone.2929 Sirabella, corroborated by Contreras' stipulated testimony, is cred-ited that Knoll said this. The contrary testimony of Cuno and Johnson,uncorroborated by Knoll, is discredited for the reasons earlier given.29 Cuno's testimony was plausible and is credited that Sirabella saidthis.His additional testimony,uncorroborated,that Sirabella said duringthis and the January 14 and 27 sessions that the Union was "not about toThe session came to an end when, after about an hour,Knoll announced that the management-members of Re-spondent's team had to return to their regular jobs.30Knoll proposed that the next meeting be December 1,explaining that, with the disruption of the Thanksgivingholiday, Respondent would need that long to study andprepare a response to the Union's total package.31 Sira-bella objected to such a delay, but finally agreed to re-convene December 1.December 1.Cuno, substituting for Knoll, began theDecember 1 meeting by eliciting Sirabella's confirmationthatRespondent had received the Union's "completeproposals."He then propounded the "philosophy" un-derlying Respondent's bargaining position, after whichhe proffered a document setting forth Respondent'soffer.32 The offer, prepared by Knoll after little if anyconsultationwith other members of the managementteam,33 followed the 1972-1975 contract both in formand substance, except as updated to mirror current wagelevels and other existing terms and conditions.In his prefatory remarks, Cuno conceded that therewere "a number of subjects" among the Union's de-mands that had been standard in Reno-area contracts fora number of years, and with which management andlabor apparently "had been quite comfortable." On theother hand, he went on, the Union was "reaching for themoon" in other respects.34 He amplified that poor "eco-have a dozen different contracts" with a "dozen different" wage sched-ules is not credited Not only was it refuted by Contreras on rebuttal, butits intimations of inflexibility on Sirabella's part are incompatible withSirabella's convincing testimony that he at times voiced the Union's ame-nabihty tocompromise.Also discredited is Johnson's uncorroborated testimony that Sirabellasaid he "was not going to give any lesser contract to anyone in the Renoarea" than the Circus Circus contract. Apart from Sirabella's convincingtestimony indicative of flexibility, Johnson's testimony was contradictedin substance by Johnson, himself, and by Knoll, as reported above (fn.23), and seems but another manifestation of the strategy to portray Sira-bella as obdurate.20 Dickinson, despite generally suspect reliability, is credited thatKnoll brought the meeting to an end in this manner. Johnson admittedthat one of the meetings so endedSi Cuno conceded that, even as of the November 10 session, the man-agement-members of Respondent's team had had "very little opportunityto go over" the proposals submitted by the Union before the October 27session.32 Cuno assertedly referred to Respondent's offer as the "initial em-ployer response," and was at pains throughout his testimony to refer to itin those or similar terms. Contreras, during rebuttal, denied that Cuno orKnoll ever used that label during negotiations, adding that Cuno insteadcalled the offer Respondent's "entire response." Contreras was the moreconvincing and is credited Cuno's pointed testimonial references to Re-spondent's "initial" response came across as an after-the-fact contrivancedesigned to impart an aura of flexibility to Respondent.33 Johnson testified that, other than being supplied with wage informa-tion by management, Knoll did not "have any input at all" from manage-ment in preparing Respondent'soffer.Moreover,Johnson testified, theofferwas "virtually identical to" offers submitted by Knoll at about thattime as bargaining spokesman for the Silver Spur Casino and the NevadaClub.34 Asked on cross-examination why Respondent considered the Unionto be reaching for the moon when its offer corresponded in most respectswith the Circus Circus contract, Cuno testified. "The idea of the Nuggethaving to start off at a plateau that the Circus Circus management andthe Union had reached after a number of years seemed to us to be opti-mistic, hopeful." In fact, the Circus Circus contract then in existence wasits firstwith the Union. 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnomic conditions" in the community and in the gamingindustry had caused the closure "within recent weeks" ofthree casinos, and precipitated "a price war . . . amongthe hotels and motels . . . to win a declining tourist pop-ulation"; and that Respondent's concern about these de-velopments was "reflected in part" in its offer.35The Union held a lengthy caucus upon receiving thedocument, after which Sirabella expressed disappoint-ment with it, declaring that Respondent was "living inthe dark ages" and that the parties were "worlds apart in[their]outlook."36Sirabella then embarked upon a"point by point" critique of Respondent's offer. Thus:(a)Wages: Sirabella remarked that "the highest wagerate in" Respondent's offer was "lower than the lowest"in the Circus Circus contract; and that, in all the time hehad been involved in contract negotiations, he had neverseen a contract that did not provide for guaranteed wageincreases.37 Sirabella also stated that Respondent's offer"had omitted a number of classifications" contained inthe computer printout it earlier had supplied to theUnion. Cuno said he had not been aware of that discrep-ancy, and would "check it out."38 Hisrejoinder to Sira-bella otherwise on the subject of wages, if any, is notclearly revealed.(b) Seniority: Sirabella, noting the absence from Re-spondent's offer of a seniority clause, commented that hehad neverseen acontract without some provision for se-niority. Cuno responded that Respondent was not "goingto involve the Union . . . in the area of seniority"; that itwanted unimpaired latitude to decide matters of layoff,promotion, and transfer. Sirabella iterated the point madeNovember 10 that this "would make the employees haveto curry favor."39(c)Leaves of absence: Regarding the lack of a leave-of-absence clause "in Respondent's offer, Sirabella statedthat he had not negotiated a contract "in many years"without such a clause; that they were "standard." Cuno35 Dickinson, uncorroborated, testified that comments of this character,by Knoll, also were made during the November 10 session. The weightof evidence,in combination with Dickinson's generally shaky recall, sug-gests that he had reference to Curio's remarks in the December 1 session.36 Cuno depicted Sirabella as waging "a tirade"of "ranting andraving" following the caucus. "It was," Cuno elaborated, "a nonstop out-pouring of anger and frustration and indignation." Johnson, on the otherhand, testified that he could not recall a tirade by Sirabella on December1; that he did not see Sirabella"visibly angry"until the final session.Curio's description, obviously part of the larger strategy to portray Sira-bella as unbending and irrational, is not credited Curio's additional testi-mony is not believed that, having asked Sirabella if he was saying thatthe Union would accept only a contract "which pretty much reflects"the Circus Circus contract, Sirabella replied, "We didn't just get this stuffoff the shelf " This testimony, refuted by Contreras on rebuttal and atodds with convincing testimony by Sirabella that he made clear at timeshis willingness to bend, is perceived as still another of Curio's studied in-sinuations that Sirabella was unyielding.37 Cuno testified that Sirabella further stated, in this and the January14 session, that the Union "would never agree" to a "merit pay system inwhich the employer would unilaterally determine who would receive anincrease and how much."Sirabella, testifying that he made such a state-ment, but not until the January 28 session,is credited.sa The Union never heard further from Respondent about this.39 Cuno testified that Sirabella also declared, in this and the January 14session, that the Union "would never agree" to a contract without a se-mority clause Sirabella, admitting that he said such a thing in the Janu-ary 28 session, is credited that he did not do so earlier.answered that Respondent would decide if leaves of ab-sence would be given.(d)Work rules: Sirabella said that the Union recog-nized Respondent's "right to establish reasonable workrules," and had so proposed, but was concerned that theruleswould be reasonable and related to the workers'employment." Cuno declared that this was "a matter"thatRespondent was "not going to negotiate with theUnion at all"; that Respondent would "decide what thework rules are, period."40(e)Dues checkoff: Sirabella professed surprise that Re-spondent had failed to address the matter of dues check-off, explaining that checkoff was "more or less stand-ard." Cuno declared that Respondent was "not going tocollect any dues for" the Union.(f)Gratuity policy and early shift release: Sirabellastated that Respondent had not addressed the Union'sproposal regarding gratuities, which the Union "consid-ered to be important";41 and that it also had ignored theUnion's proposal for early shift release, provision forwhich was "customary in the casino industry." Cuno'sreply, if any, is not disclosed by the record.(g)Maintenance of benefits: Sirabella, seeing that Re-spondent's proposal was silent concerning maintenanceof benefits, stated that the Union wanted "to make cer-tain that any benefits or practices that were favorable totheworkerswere not unilaterally taken away .. .during the life of the agreement," making particular men-tion of health-and-welfare protection. Cuno replied thatRespondent wished "to reserve the right to take awaybenefits" should it so choose.Sirabella's critique over, Cuno suggested that, workingfrom Respondent's offer, Sirabella "make suggestions"that he thought "the parties might be able to agree to."Sirabella rejected that idea, suggesting that they instead"work from" the Union's proposals, and that Respondent"give . . . specific reasons why [it] can't or won'taccept" them. Cuno said that Respondent would be"happy" to do that, but not until the next session, after"tak[ing] the time to sit down with the employer . . . tofind out exactly how he feels with respect to each andevery element" of the Union's package.42The session adjourned at about that point, havinglasted perhaps 2-1/2 hours. It was agreed to meet againDecember 17.December 17.The December 17 session, to begin in themorning, was delayed until afternoon because Sirabellamissed a flight. Knoll opened the session by announcing40 So stating, Cuno may have overreached the written word of Re-spondent's proposal-that Respondent be empowered to "make and en-force rules and regulationsnot in conflict with"the contract. (Emphasisadded.)4i As earlier disclosed in the summary of proposals, Respondent in factdid advance a proposal, practically identical to the Union's, concerninggratuities42 Cuno is credited that this exchange occurred. His reference to "theemployer" doubtless contemplated John Ascuaga Sr., and such a reviewof the Union's package with him supposedly never happened Knoll testi-fied that he "never talked to Mr Ascuaga about this matter"-i.e, thenegotiations, and Lubbers testified that the management-members of Re-spondent's team never spoke with Ascuaga about the negotiations afterhe appointed them to the team "right prior to" the first session. "He gaveus complete authority," according to Lubbers. JOHN ASCUAGA'S NUGGET545that, because of the late start and other commitments, itcould last only 45 minutes; and by complying with Sira-bella's earlier request for a written description of benefitsunder Respondent's medical care plan.Preliminaries out of the way, Knoll once more dispar-aged the Union's proposals, focusing on the wage as-pects,charging that they were "patterned after theVegas contract." Sirabella countered that that was "notcorrect at all"; and that, besides, the Union's proposalswere "only the opening gambit" and not "the bottomline,"which Knoll, as "a professional . . . in the field oflabor-management relations," knew full well. Knoll per-sisted that the Reno area is "different than" ClarkCounty (Las Vegas) and Douglas County (Lake Tahoe),prompting Sirabella to observe that Reno-area gamingrevenues were up 18 percent over the preceding year,according to figures recently released by the NevadaGaming Commission, whereas the Las Vegasincreasewas only 3 percent; and that it was well known that Re-spondent was planning a major expansion of its facili-ty.43The Union's wage demands consequently "werejustifiable,"Sirabella continued, "although they weremodifiable and were not etched in concrete by anymeans."Knoll declared that Respondent was proposing the1972-1975 contract, as amended to incorporateexistingwage rates, and that that was "going to be it." Sirabellacame back that, with the intervening changes in theeconomy and the cost of living, Respondent's positionhad "gone out with high-button shoes."44 The twospokesmen then discussed other issues as follows:(a) Seniority:Knoll renewed Respondent's oppositionto the seniority concept, exclaiming: "We will determinelayoffs. . . .We will determine the recall. We will de-terminewho gets promoted."' Knoll amplified that se-niority would be at odds with Respondent's longstanding"philosophy" of granting its supervisors "the responsibil-ity and the authority" to utilize employees "on the basisof merit and need"; and that unit-wide seniority wouldclash with "the manner in which the Nugget was com-partmentalized."Respondentwanted to "reserve theright,"Knoll went on, "to be able to reward and retainthe person who is most productive and most loyal andreliable, and not strictly on a seniority basis . . . in theevent therewas ever a change in personnel or alayoff."4 sSirabella responded that the Union was "not trying tolimit the company's legitimate right to lay someone offwho is less desirable than somebody else," as long as thedecision was based on "objective criteria." He continued43 Atthe time of the trial, Respondent was engaged in the constructionof a $40-million, 28-story, 610-room "hotel tower."44 Curio, who wears high-topped therapeutic shoes, placed one of themon the table at this point and made "some facetious remark"-hisphrase-that that would prove the sincerity of Respondent's position.Cuno's purpose, he testified, was "to ameliorate what was becoming anobviously strained situation." That effect was not achieved, as Cuno re-called-Knollwas "the only person who chuckled," and Sirabella"seemed rather shocked."45 Cuno's testimony is not believed that Knoll "invited the Union toconsider its seniority position and offer other language." This was bothuncorroborated and in clear conflict with the weight of evidence that Re-spondent was unalterably opposed to the seniority principle throughoutnegotiationsthat,while the Union's seniority proposal did not "spell[it]out that way," its "effect" was to favor the moresenior employee only when "qualifications and skills" be-tween employees were "relatively equal."46 Knoll statedthatRespondent did not want "to get into a wholebunch of grievances over seniority," and did not want"to deal with" Sirabella's "coming in from Los Angeles"in each such instance. Sirabella replied that he had "nointention" of doing that; that grievances instead "wouldbe handled by" Contreras and his Reno-based staff unlessthere should be "a major problem" requiring Sirabella'spresence.Knoll then commented that Respondent al-ready had an "in-house" procedure for dealing withgrievances.47(b)Hiring hall: Knoll exclaimed, as before, that Re-spondent would "never agree" to a hiring hall. Sirabellastated once more that the Union was "not seeking ahiring hall," and challenged Knoll to show him "wherethe Union's proposal suggests a hiring hall."(c)Health and welfare: Knoll stated that only aboutone-fourth of Respondent's employees were in the bar-gaining unit,and that, out of regard for equality of treat-ment and "for ease of administration," it would be "inap-propriate to carve out a small segment of the work forceand provide them with an entirely different plan."48(d)Dues checkoff: Knoll remarked that the collectionof dues was "an in-house union function and responsibil-ity . . . that the Union should handle on its own."At length, Sirabella stated that it was "clear" the par-tieswere not "getting anywhere," and that the time hadcome "to think of some other way of breaking thelogjam and getting some real bargaininggoing."To thatend, he announced, the Union was "prepared to submitall the unresolved issues to final and binding arbitration";or, if Respondent would not agree to that, to bring in aFederalmediator.49Thisprompted amanagement46 As mentioned above in the summary of proposals, the Union pro-posed that the senior employee be favored for promotion if qualificationswere "relativelyequal"; and in layoff, recall, and transfersituations if ca-pable of satisfactory performance.47 As previously noted, the Board's Order in the former case, enforcedby the court of appeals, directed Respondent to "cease and desist from... unilaterally instigating,establishing,maintaining,or utilizing theSparksNugget Employees' 'Council and the grievance procedure ofwhich said Council is a part."48 The record does not establish unit size with any precision. Sirabellatestified:"[W]e never could agree on the number. We were, laboringunder the impression that the number was in the neighborhood of 1,200at peak employment.They toldus . . . it was a lesser number.I justforget, 700or somethinglike that, or S00."49 Cuno testified that he took Sirabella's mediation/arbitration sugges-tion to be "an ultimatum," and that he was "shocked" and knoll was"taken aback" by it. Explaining his feeling of shock, Cuno averred that,while the parties were not "making substantial progress," they'were "inthe midst of dialoguing"and Respondent"had not really been given anopportunity to see any variation or alternative in the Union's', positionJohnson perceived the situation quite differently, first testifying that hethought the mediation/arbitration',idea "was kind of a mutual thing" aris-ing spontaneously from both Sirabella and Knoll, and only later conced-ing that it originated with SirabellaCuno, effectively impeached byJohnson, is not credited that Sirabella's suggestionwastantamount to anultimatum, and that he was shocked and Knoll taken aback by it This,patently,was another of his attempts to paint Sirabella with an unwar-ranted veneer of intractability.Continued 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcaucus, after which Knoll said that he "personally" feltthat binding arbitration was unwise," but would have totake the matter up with his "principals" and reportback.-90Sirabella urged that they next meet between Christmasand New Year's. Knoll said he would be vacationing inHawaii until January 4, and it was agreed to reconveneJanuary 8.January 8.51Knoll announced, at the outset of theJanuary 8 session, that Respondent would not submit tobinding arbitration, but was agreeable to Federal media-tion.52Then, as if bringing the meeting to a close, hestated,"That's allwe have to say." Sirabella, "veryirate" by his own admission, protested that, if that wasallKnoll had to say, he could have accorded Sirabellathe "courtesy" of saying it by telephone, saving a 1000-mile round trip. Sirabella continued that, as long as theywere there, he thought they "had an obligation to dis-cuss"the proposals; "to keep trying to resolve some ofthe matters and break the logjam." He added that, if ne-gotiations failed to move "any better than" they had, heintended to file a charge with the the NLRBallegingthat Respondent was engaging in "surfacebargaining" inviolation of Section 8(a)(5).53With that, there was some discussion of the proposals.Sirabella termed the exchange "just a rehash" of those inprevioussessions,and the sessionin generalas "totallyunproductive."Knoll repeated Respondent's insistenceon the 1972-1975 contract, as updated; and' Sirabella un-derscored the importance to the Union of the seniorityprinciple,remarkingthat high wage levels were pointlesswithout the concomitant of seniority-ensured job securi-ty.Medical coveragealsowas discussed.Sirabella com-mented onthe "glaring discrepancies" between Respond-ent's plan and the Union's health-and-welfareplan, espe-ciallywith regard to dependent coverage. Knoll coun-Likewise discounted,as additional in the series of gratuitous imputa-tions to Sirabella of unreasoning rigidity,are Cuno's assertions,uncorro-borated and refuted by Contreras on rebuttal, that Sirabella'smanner was"vituperative"during the December 17 session(defined by Cuno to mean"fighting, snide, critical,demeaning,intend[ing]to hurt and belittle, to in-flict emotional hurt"), and that Sirabella proclaimed during that sessionthat the parties were "either going to reach agreement rather quickly orsomething very unpleasant(was] going to happen."50 It is undisputed that, by "principals,"Knoll meant John Ascuaga SrAs noted above in fn. 42, Knoll testified that he "never talked to" As-cuaga about the negotiations,and Lubbers testified that, after their ap-pointment,the management-members of the team never did, either.51 Cuno's uncorroborated testimony that Sirabella was 30 minutes latefor this session was unconvincing and is not credited.See fn. 26, supra.52 Curio testified that Respondent decided against arbitration after"careful consideration,"during a meeting between Knoll and"representa-tives of the Nugget." His basis for this knowledge,Cuno stated,was thatKnoll "returned to the office and advised [him] of what the determina-tion was." Other than this nonprobative hearsay, there is scant evidenceof the procedure by which the decision was'made As earlier noted, in fn50 and accompanying text, Knoll had intimated during the December 17session that he would have to take the matter up with John Ascuaga Sr.,but supposedly never discussed the negotiations with Ascuaga52 Sirabella is credited that he urged the meeting's continuation afterKnoll had evinced an intent to leave upon announcing the acceptabilityof mediation.Curio would have it that Respondent intended to stay andnegotiate;indeed, that he defended Knoll's failure to telephone Sirabellaby saying it was Respondent's "feeling thatif theparties sat down again,"rather than communicating by telephone,"perhaps dialoguemightresume."As against Sirabella's impressive sincerity under oath,this testi-mony by Cuno came across as sheer after-the-fact invention.tered that, since Respondent did not want a separate planfor just that fragment of its complement represented bythe Union, it had to be mindful of the larger "economicimplications."Sirabella asked that Respondent supplyhim with the annual premium cost, per employee, underitsplan. Johnson said he would obtain that informa-tion. 54Other details of the session are hazy, although Sira-bella did crack that, if the Union's proposals were "aCadillac,"Respondent's were "a wheelbarrow."55 Thesession ended with Sirabella obtaining Knoll's consent torequest a mediator on behalf of both parties.January 14.The first session with the Federal mediatorwas January 14. The mediator invited the parties, at thebeginning, to state their positions and attitudes, afterwhich he separated them and served as a go-between.Sirabella, in his opening remarks, stated that the Unionwas "prepared to modify" its demands with respect towages "and a variety of otherissues," but that the nego-tiationsnevertheless appeared "stuck in the mud and .. .not going to move" because ofa "seriousquestionwhether [Respondent was] going to really bargain ingood faith." Sirabella particularized that Respondent'soffer was "totally inadequate"in its"unheard of" failureto include seniority and leave-of-absence provisions, andin its proposal that wages be based on merit as unilateral-ly determined by Respondent.Knoll expressed Respondent's position much as he hadin previoussessions.He rejected the mediator's sugges-tion that economic and noneconomicissuesbe dealt withseparately, stating that it is "difficult to separate the so-called economic issue from a noneconomicissue"; and,noting that the Union's contingent had fewerunit em-ployees than before, remarked that employee support forthe Union appearedto be waning.56The record reveals little of what happened after thepartieswere separated, other than that there was noprogress.57At session's end, it was agreed to try againJanuary 28.January 28.As before, the mediator called the partiestogether for an exchange of views at the start of the Jan-uary 28 session, after which they repaired to separaterooms, the mediator acting as liaison.During the beginning exchange, Knoll stated that Re-spondent had "provided" the Union "with many provi-sions" it could accept. Sirabella replied that there hadbeen no response in "the critical areas of interest", to theUnion, and that Respondent's proposedmanagement-rightsclause"was so tight and so all-inclusive that it54 The Union never did receive the information.55 Cuno wasbelievable thatSirabella made this remark, and is crediteddespite Contreras'refutation during rebuttal. Cuno's testimony is reject-ed, however, that Sirabella stated during this session that he "wasn'tgoing to give"Respondent a counterproposal and that the Union's exist-ing proposals were "basically what[it]want[ed] to end up with. Curio'srecital at this point was so labored,so much the product of leading ques-tions, and so tentative("I think,""something on the order," "if I recallcorrectly")that it seemed premised more on speculation than recall.55 Cuno's uncorroborated testimony that Knoll told the mediator thatRespondent'spositionwas not "cast in stone,"thatRespondent was"open to suggestion," and thatithoped discussions "would continue,"was singularly unconvincing and is not credited57 The mediator, precluded by statute, did not testify. JOHN ASCUAGA'S NUGGET... gutted and negated . .. many of the things that thecompany had submitted."Knoll, proceeding to specific issues, said that Respond-ent "was retaining its existing medical plan and profit-sharing plan." Sirabella asked, rhetorically,what Re-spondent was "guaranteeing with respect to the plan,"inasmuch as it had "only offered a one-year contract."Knoll went on that the "main issues" were seniority andwages; and that, as concerns seniority, Respondent"would make the decision solely and independently fromany involvement with the Union," and, with regard towages, Respondent "would determine the . . . increases"and the Union "would have nothing to say about it."Sirabella answered that these were "unacceptable" po-sitions both "on the grounds of equity" and because,Nevada being a right-to-work state, the Union "wouldn'tbe able to sign anybody up" if it were to "sign an agree-ment that gave management the right to establish wagesand the right on seniority . . . to lay people off with 15years' service and keep junior employees without anyjustification . . . based on . . . qualifications and skills."Sirabella continued that the one-year contract term pro-posed by Respondent "inevitably set [the Union] up fordecertification"; that the "combination of'Nevada'sbeing a right-to-work state, "the failure to give theUnion any voice in the establishment [of] matters of criti-cal concern to workers, and the short duration of thecontract was an invitation to destroy" the Union; andthat, "after the eight-year [legal] fight," the Union wasnot "going to accept that position."Sirabella then announced that he had filed an 8(a)(5)"surface-bargaining"charge against Respondent,statingthat "the record" to that point "fully demonstrate[d] thatthe company did not come prepared to really bargain,"but "to dictate . . . rather than negotiate."58As the parties were about to be separated, Knoll askedwhy the Union would not "agreeto an election."Sira-bella replied that it was because the Union had "fought"in the courts for a number of years and had establishedthat Respondent "had an obligation . . . to bargain" withit.ssDuring the ensuing period of separation, the mediatorsummoned Sirabella to the hall to report that he had "amessage"fromRespondent--that theUnion eitheraccept Respondent's "last and final offer, which was onthe table at that time, or else . . . proceed with [its]8(a)(5) charge." Sirabella, saying that this was "too criti-cal a position" to be conveyed "by way of a thirdparty," asked that the mediator "reconvene the partiesand have Mr. Knoll tell [him] that across the table." Themediator honored S,irabella's request, 'whereupon one orthe, other asked Knoll to "repeat the company's posi-tion."Knoll replied that "the Union would either acceptas the company's last and final offer" what was then "onthe table . . . or else proceed with its 8(a)(5) charge.Sirabella, "quite upset" by his ownassessment,statedthat the "conspiracy" of the northern Nevada hotel and58 The charge was filed January 22. The Regional Director approvedthe Union's withdrawal request on February 26. Case 32-CA-4222.69 Contreras' uncontroverted testimony was persuasive and is creditedthat this exchange took place.547casino operators, "which began in '74 when they simulta-neously withdrew recognition from" the Union, obvious-ly continues";60 that he had had "suspicions at the outsetof the bargaining that [the Union was] going to be con-fronted with this kind, of bad- faith bargaining," but was"hoping against hope" that he was wrong; that he wouldlike to thank John Ascuaga for his "generosity"; and thatthe Union "would proceed with" the charge.6180 A number of Reno-area and Lake Tahoe establishments withdrewrecognition about the time Respondent did. Those withdrawals, eachfound unlawful,are chronicledinHarvey's Resort Hotel,236NLRB 1670(1978);Ponderosa Hotel&Casino,233NLRB92 (1978);Club Cal-Neva,231 NLRB22 (1977);Nevada Club,229 NLRB1186(1977);Palace Club,229 NLRB1128 (1977);Sahara-Tahoe Hotel,229NLRB 1094(1977);Silver Spur Casino,228 NLRB1147 (1977);Holiday Hotel &Casino, 228NLRB926 (1977);Nevada Lodge,227 NLRB 368 (1976); andJim Kelley'sTahoe Nugget,227 NLRB357 (1976).81 Sirabella is credited that the mediator conveyed Respondent's mes-sage as described;and, corroborated by Contreras'stipulated and rebuttaltestimony and by Dickinson,is further credited that subsequent eventswere substantially as set forth.Respondent would have it that the roleswere reversed,with the Union sending word through the mediator that itwanted Respondent's final offer;and that, having "to choose betweenwhat we have out there and what they have out there,"as Knoll put it,Respondent chose to stay with its present position-but only afterobtain-ing Sirabella's verification that the mediator'smessage was accurateBeyond the demeanor of Sirabella and Contreras(and, yes, Dickinson),which was most convincing on the point,itwould have been inconceiv-ably absurd for the Union,by so seasoned and able a spokesman as Sira-bella, to have invited a breakoff of negotiations in this manner, therebyall but licensing Respondent to walk away from the bargaining relation-ship the Union had fought so long and hard to preserve.(That the Unionwas "trying to set us up," as Knoll supposedly theorized at the time,offers no viable justification,for it already had achieved all it could-abargaining order-through the Board and the courts.) Moreover,it is un-likely, had Respondent's final offer been called for and the predictableresponse received,that one of Sirabella's professionalism would have re-acted, as he inarguably did, with incendiary anger. Finally, Respondent'switnesses-Knoll,Cuno, Johnson, Pelfrey, and Lubbers-were so un-impressive in their reconstruction of events after the mediator's supposedvisit as to expose the scenario as yet in rough draft and ill-rehearsed.Theynot only were halting and otherwise uneasyin their demeanor, butwere discrepant in critical detail. For that matter, all but Knoll generallywere unburdenedby any butthe scantest of detail,More specifically,Knoll testified that, after receiving the mediator'smessage, the management team had "a little consultation"in which it wasdecided to adhere to the existing offer and to authorize Knoll to tell theUnion that Respondent's position was "not in concrete,"that Respondentwas "still willing to dot ...is and cross t's," and that Respondent re-mained "available for meetings at any time." (Knoll testified:"That's astock response I've learned over the years to make at a time like that ")Cuno, in marked departure from Knoll, offered only that the manage-ment team spent "several minutes ... reviewing ... why this requesthad been made,"eventually deciding that there was "no point in tryingto fathom the Union's motivation,"afterwhich Knoll asked the manage-ment-membersif they "wereprepared...to make a finaloffer " Theyanswered,according to Cuno, that they would"have to utilize what[was] on the table" Johnson, likewise departing from the Knoll version,testified that there was "a lot of discussion,"with the management-mem-bers asking Knoll "what all this meant and .. to give[them] his adviceon what[they] should do " Knoll's advice, Johnson added, "was that weshould consider going back into the meeting and presenting the offersasked by Mr. Sirabella."Pelfrey's story was that Knoll "did counsel with" the management-members following the mediator's visit, the "general conversation" beingKnoll's"astonishment that [Sirabella]had made this kind of thing"; andthat it was decided to return tojoint session"to find out if that is whatMr. Sirabella had requested"and to report that Respondent"was readyto continue negotiating and would be available if and when[the Union]wanted to meet again on the contract."Askedif any consideration wasgiven to "upping the employer's offer," Pelfrey testified- "I can't recall. Idon't think that was discussed."Lubbers, as if fearful that anything sub-Continued 548DECISIONS OF THENATIONALLABOR RELATIONS BOARDOn that note, the session ended. There has been nocommunication between the parties since.4.Other developmentsThe December 1981 employee meetings.For a numberof years, Respondent has held employee meetings eachDecember. Parley Johnson, responsible for "setting up"the meetings, testified that their purpose is to enable "topmanagement"to bring the employees"up to date onwhat was going on with the casino operation, as well asreporting on the profit-sharing plan, . . .aswell as areview of the fringe benefits . . . ." Three substantiallyidenticalmeetings of thistypewere held in mid-Decem-ber 1981-which is to say, at about the time of thefourth bargainingsession.They were scheduled to ensurethat all employees, unit and nonunit, would be able toattend one, and each lasted about 1 hour. Among man-agement personnel present were John Ascuaga Sr.,Tonnis Lubbers, and Johnson.Ascuaga announced to the employees at each of the1981meetings that profits were"up" and the businesswas "doing very well"; that Respondent had an "open-door policy" for dealing with the employees on a "one-to-one basis"; and that it did not need "third parties." Inone or the other of the meetings, as well, if not all ofthem, he characterized the business as "a family oper-ation"; thanked the employees "for not having a thirdparty to help run the operation"; and stated that Re-spondent had "never needed outside influence to solveany of [its] problems and [would] handle them in thefuture."62 In at least one of the meetings,afterAscuagamade this last statement, Lubbers exclaimed, "That'sstantive he might say would undermine the script,ventured no more thanthat Knoll "said that we should keep the negotiations open." "I think,"Lubbers testified,"that is what we went back with"Asked if there was7any conversation "about what to do with respect to the Union's request,"or "about what would be submitted as [Respondent's]final offer," Lub-bers testified that he could not recall.Back in joint session, so Knoll testi-fied,he expressed surprise at the Union's request, told Sirabella that Re-spondent's "final settlement offer...is that proposal...on the table,"and then gave the "stock response"mentioned above.Cuno, otherwiseechoing Knoll, differed importantly in that he had Knoll announcing that"the initial response..on the table,along with the notations ... madeindicating changes in that document or additions to that document,would constitute[Respondent's]final offer." There of course were no no-tations, changes,or additions Johnson's account of Knoll's pronounce-ment was so abstract that it might be said to comport with those of bothKnoll and Cuno-or with neither.Johnson further testified, however,that Sirabella responded with the arresting remark that "the die is cast inhell,"whereas Knoll testified that he did not hear any such remark andCuno averredthat Sirabella made "no response of any significance." Pel-frey assertedly could remember nothing said by Knoll after Sirabella'ssupposed confirmation that the Union wanted Respondent's "final, finaloffer"; and Lubbers testified,similarly, that he could not recall Knoll'spresenting a final offer.Indeed, the only thing Lubbers professed torecallwas that Knoll "made it clear that we would be available in thefuture if they wanted to continue negotiations," and that the session"broke up" with Respondent"looking forward to another meeting " PeI-frey, the words unaccountably having been put in his mouth by counselfor the General Counsel, testified that Sirabella made the die-is-cast-in-hell remark Lubbers said nothing about that.(Contreras testified crediblyon rebuttal that the remark was not made.)62 That Ascuaga so spoke derives from an amalgam of the essentiallyconsonant testimony of Johnson,Harold Dickinson,and Lois Malay, thenand now a waitress in one of Respondent's restaurants,the General Store.what we like to hear," and brokeinto applause.The au-dience followed hisexample.63Ascuaga did not expressly state what he was referringtowith his third-party remark. The Union apparentlywas not mentionedin explicittermsduring the meet-ings.64Given that negotiations were in process and thatany othermeaning isbeyond conjuration, however, theconclusionis inescapablethat Ascuaga was talking aboutthe Union.The procompany picketing and handbillingstarting inJune 1982.On June 17, 1982,as is discussedmore fullylater, the Union began to picket and handbill at Respond-ent'spremises,the idea being to inform the public of itsside of the ongoing difficulties with Respondent. Theseactivities continued for several months.Apparently responding to the Union's picketing andhandbilling,someof the employeesengaged inprocom-pany picketing and handbilling at the entrances andaround the perimeter of the building. Their placardstoutedRespondent's restaurants, saying nothing aboutthe Union. The handbills, however, addressed the labordispute at length. The first to be circulated stated:THE UNION'S FLYER SAYS:"THE PEOPLE vsJOHN ASCUAGA'S NUGGET"WE ASK:WHATPEOPLE vsJOHN ASCUAGA'S NUGGET?Those are not Nugget employees carrying theboycott signs.The culinary employees of the Sparks Nuggethave never had an opportunity for an election todetermine whether or not they wish Culinary Local#86 to represent them.The Nugget has repeatedly requested electionsbut has received no response from the union.At a recent election, the employees of theNugget Meat Packers voted unanimously not to berepresented by a union.The Nugget has consistently upgraded the com-pensation levels and fringe benefits on a regularbasis since the beginning of the operations in 1955.The Nugget feels that employees would prefer tohave their wages increased by a merit system ratherthan a method whereby the efficient worker subsi-dizes the inefficient.The Nugget is not a lawbreaker. The Nugget hasconsistently complied with all laws and regulations.A second handbill, to be circulated a few weekslater, stated:63 Malay, evincingboth sincerityand competence,is creditedthat thisoccurredJohnson's contrarytestimony was not convincingLubbers didnot speakto this incident in his testimony.64 Johnsontestified: "I don'tknow whatwas in [Ascuaga's]mind, [to]tell you thetruth.He never..sharedthat with me." Malay testified: "I came to theopinion thathe was talkingabout any outsideinfluence,including theUnion " Ascuaga did not testify JOHN ASCUAGA'S NUGGETFACTSYOU SHOULD KNOW . . .CONCERNING THE ATTEMPTEDBOYCOTT BY CULINARY WORKERSLOCAL 86 AGAINSTJOHN ASCUAGA'S NUGGETThe Nugget's food and beverage employees havewanted an election since 1974 to determine if theunionshould represent them.National LaborRelationsBoard regulations pre-vent anelection aslong as unfair labor practice"charges are pending. So, theunion'sleadership,knowing it has no Nugget employee support, con-tinuously files charge after charge, one immediatelyafter the other. As quicklyas one claimis investi-gatedand dismissedby the NLRB, another is filedto take its place.It'sadeliberate delaying tacticwhich unionleadershope will force Nugget man-agementinto a contract out of sheer desperation.Everyone at the Nugget, employeesand manage-mentalike,wants an election. It is the Americanway to determine the wishes of the majority. Infact, if an election could be held today, this veryminute, Nugget management and all food and bev-erageemployees would welcome the opportunity tosettle this matter once and for all.A controversy that has dragged on throughboardsandcourts for eight years desperately needsto be settled. Too much time, too much money andmuch too much effort has been wasted by all.The union has imported "boycott expertise" usedby the California Migrant Farm Workers Union.The purpose of the boycott is to harm the Nugget'sbusiness in every way possible. The union is nowpromoting a "secondary boycott" which threatensother companies who do business with the Nugget.This is a totally illegal activity.The people who are occasionally carrying thoseunion signsin front of the Nugget are union offi-cials and casual labor workers paid by the hour topicket.THERE IS NOT ONE NUGGET EM-PLOYEE ON THE PICKET LINE.The answer to this controversy is verysimple. . . .PUT IT TO A VOTEIRespondent also conveyed its message through theNugget News Today,a sheet summarizing the day's mainnews stories for the customers. TheNugget News Todayof July 12, 1982, included this item:The Nugget Facts-Culinary and bar workers attheNugget would welcome an election to deter-mine if they want to be represented by a union, butCulinaryWorkers Local 86 has for years stymiedelections by repeatedly filing unjustified charges of"unfair labor practice."The election petitions.On June 21, 1982, Respondentpetitioned the NLRB for an election among Respond-ent's unit employees to determine if they wished to retain549the Union as their bargaining representative.65 That wasfollowed by a petition docketed on July 30, 1982, alsoseeking an election, submitted along with the supportingsignatures of a number of coworkers by unit employeeCarol A. Shepard.66 These petitions have not been proc-essed to election because of the present complaint.67B. Conclusion Concerning the Alleged NegotiatingBad FaithAmong the slipperier of adjudicative tasks imposed bythe Act is that of distinguishing the lawful from the un-lawful in the context of "hard" bargaining.66 The Actitself reveals not so much what is proscribed as what isnot. Section 8(d) defines the bargaining obligation onlyin the abstract-as one of "meet[ing] at reasonable timesand confer[ring] in good faith .. .." That section laterspecifies that the obligation "does not compel eitherparty to agree to a proposal or require the making of aconcession." This latter, having been construed by theSupreme Court to mean that "the Board may not, eitherdirectly or indirectly, compel concessions or otherwisesit in judgment upon the substantive terms of collectivebargaining agreements,"69 has been an inhibiting andconfounding influence in the delineation of bad faith.Then there is Section 13, which states:Nothing in this Act, except as specifically providedfor herein, shall be construed so as either to inter-ferewith or impede or diminish in any way theright to strike, or to affect the limitations or qualifi-cations on that right.This, too, has inhibited and confounded, for it means-abstract logical analysis" perhaps to the contrary-that"the use of economic pressure ... is of itself not at allinconsistent with the duty of bargaining in good faith. 117 0The Act otherwise offers no real signs by which to tellgood from bad-faith bargaining-the principal task ofelaborationwas left for the Board and the courts,"7 iss Case 32-RM-26266 Case 32-RD-414.67 CasehandlingManual (Part Two), Representation -Proceedings,Sec.11730 3 states in relevant part: "If, upon completion of investigation ofthe ULP [unfair labor practice] charges, it is determined that the chargeshave merit and that a complaint shouldissue.the Regional Directorshould determine whether the further processing of the R [representation]case should be blocked by the C [charge] case For the purposes of thatdetermination, the Regional Director shall accept the ULP allegationswhich are or would be set forth in the complaint as true..Where themeritorious ULP allegations involve violations of 8(a)(5) .and thenature of the alleged violations, if proven, would condition or precludethe existence of a question concerning representation, the R case shouldpromptly bedismissed,subject to reinstatement by the petitioner uponfinal disposition of the C case."68 See generally Cox,The Duty to Bargain in Good Faith,71 Harv LRev. 502 (1958); Wellington,Freedom of Contract and the Collective Bar-gaining Agreement,112 U Pa. L Rev 467 (1964)69NLRB v. American National Insurance Co.,343 U S. 395, 404 (1952).See alsoH.K Porter Co v. NLRB,397 U.S. 99, 102 (1970)70NLRB v. Insurance Agents,361 U S. 477, 489-491 (1960)71Wellington,supra at 112 U. Pa. L Rev. 470 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNor does a reading of the cases reduce the subject toperfect pellucidity.As hasbeen said,albeit in anothercontext:"There is more than enough scripture upon thesubject to enable any devil to cite some of it for his pur-pose."' 2 Nevertheless,certain guidelines do emerge.First,the test is one of subjective attitude.To quotefromNLRB v. Reed &PrinceMfg. Co.,a landmark deci-sion in the area:The ultimate issue whether the Company conductedits bargaining negotiations in good faith involves afinding of motive or state of mind which can onlybe inferred from circumstantial evidence. It is simi-lar to the inquiry whether an employer dischargedan employee for union activity ....73Second, the good-faith state of mind has been definedvariously as "a desire to reach ultimate agreement, toenter into a collective bargaining contract";74 "a willing-ness to negotiate toward the possibility of effecting com-promise";75 a "willingnessamongthe parties to discussfreely and fully their respectiveclaimsand demands and,when these are opposed, to justify them on reason";76"the serious intent to adjust differences and to reach anacceptable common ground";77"a genuinedesire tocompose differences and to reach agreement";78 and areadiness "to enter into discussion with an open and fairmind, and a sincere purpose to find a basis of agree-ment."79Good faith is "inconsistent with a predeter-mined resolve not to budge froman initial position,"80although it "does not require the yielding of positionsfairlymaintained";81 "requires more than a willingnessto enter upon a sterile discussion of union-managementdifferences," yet does not demand that a party "engagein fruitless marathon discussions at the expense of frankstatement and support of his position";82 and is not satis-fied by shadow boxing to a draw"83 or"the mere will-ingnessof one party in the negotiations to enter into acontract of his own composition."84Third, the assessment of good faith "is based on rea-sonable inferences drawn from the totality of the parties'conduct at, and away from, the bargaining table";85 and"an employer's bargainingpositions and proposals" arerelevant to thatassessment.8672 ShattuckDenn MiningCorp. v.NLRB,362 F.2d 466, 469 (9th Cir.1966).78 205 F 2d 131, 139-140 (1st Cir. 1953).74 NLRBv.InsuranceAgents,supra at 485.75 EvansvilleChapter AGC v. NLRB,465 F.2d 327, 335 (7th Cit. 1972).76 NLRB v.GeorgeP. Pilling & Son Co.,119 F.2d 32, 37 (3d Cir. 1941)77 U.S. Gypsum Co,200 NLRB 1098, 1101 (1972); enf. denied 484 F.2d108 (8th Cir. 1973)78Akron Novelty Mfg. Co.,224 NLRB 998, 1001 (1976).79NLRB v,Herman SausageCo, 275 F.2d 229, 231 (5th Or. 1960)80 NLRB v. Truitt Mfg. Co.,351 U.S. 149, 154 (1956) (separate Frank-furter opinion).81NLRB v. Herman Sausage Co,supra at 275 F.2d 231.82NLRB v. American NationalInsuranceCo.,supra at 343 US 402, 404.83NLRB v. Herman Sausage Co.,supra at 232.84U.S.Gypsum Co,supra at 1101.85Akron Novelty Mfg. Co.,supra at 100188A-1 King Size Sandwiches,265 NLRB850, 858(1982).As stated inNLRB v. Wright Motors,603 F.2d 604, 609 (7th Cir. 1979): "Sometimes,especially if the parties are sophisticated, the only indicia of bad faithmay be the proposals advanced and adhered to."Fourth, while Section 10(b) precludes a finding of ille-gality as concerns conduct more than 6 months beforethe filing of the charge-in this case, before December10, 1981-"earlier events may be utilized to shed light onthe true character of matters occurring within the limita-tions period."87Applying this overlay of legal principle to the matterat hand, it is concluded that Respondent lacked the req-uisite good faith throughout negotiations, and that thisdeficiency after December 10 violated Section 8(a)(5) and(1) as alleged.A lack of good faith is inferable, among other ways,from Respondent's ill-disguised resolve to reduce theUnion to cipher status in the negotiating process, andfrom its overall arrogance while purporting to dischargeitsbargaining obligation.Among the major factors re-vealing of this resolve and this arrogance are these:(a)Respondent's offer, from which it never relented,was little more than an incorporation of existing termsand conditions of employment.(b)Respondent was insistent that the Union be ex-cluded from any role in wage increases, and intransigentin its refusal to consider other issues of fundamental im-portance to almost any labor organization, such as se-niority,maintenanceof benefits, and dues checkoff.(c)Apart from their summarydismissalof issues vitalto the Union, Respondent's spokesmen showed slight in-terest in exploring the Union's demands specifically orwith seriousness of purpose, instead injectingfalse issuesby misrepresenting those demands as being "patternedafter" the Las Vegas contract and containing a hiring-hall provision, and recurrently disparaging them withshibboleths-that they were "a Cadillac proposal," con-stituted "reaching for the moon," and would give theUnion "a blank check."(d)Despite the obvious unacceptability of its offer andits pointed avoidance of meaningful discourse until then,Respondent in effect abandoned negotiations by its Janu-ary 28 ultimatum that the Union either accept its "lastand final offer" or proceed with its unfair labor practicecharge.(e)Knoll stated, during the October 27bargaining ses-sion, that Respondent "want[ed] to compare [itself] withthe nonunion employees."(f)The antiunion remarks by John Ascuaga Sr. in theDecember 1981 employeemeetings-thanking the em-ployees "for not having a third party to help run the op-eration," telling them that Respondent had an "open-door policy" for dealing with them on a "one-to-onebasis" and did not need "third parties," and saying thatRespondent had "never needed outside influence to solveany of [its] problems and [would] handle them in thefuture"-amounted to a ringing renunciation of Respond-ent's bargaining obligation.8887Machinists Local 1424 v. NLRB,362 U.S. 411, 416 (1960)88 As is later' concluded,these remarks violated Sec 8(a)(5) and (1) inand of themselves. The assertions of Knoll and Lubbers, reported abovein fns. 42 and 50, that they never discussed the negotiations with Ascuagaafter theironset,presumably offered to create an illusion of distance be-tween Respondent's negotiators and Ascuaga's stated rejection of the bar-gaming concept, were implausible and are not credited. JOHN ASCUAGA'S NUGGETOther factors contributing to the inference of bad faithinclude these:(a)Knoll's comment to Sirabella, before the start ofnegotiations, that Respondent "could not meet as regu-larly as [Sirabella] would like," nor for "any long periodsof time," because his clients were "businessmen, and theyhave to take care of business"; Knoll's further comment,when Sirabella offered to adjust his schedule to suit Re-spondent's "convenience," that his clients did not "wantto do that"; and Knoll's ending the November 10 session,after only an hour, with the explanation that the manage-ment-members of Respondent's team had to return totheir regular jobs.89(b)Knoll's intent, until dissuaded by Sirabella, to ter-minate the January 8 session upon announcing Respond-ent'swillingness to submit to mediation, despite his un-doubted awareness that Sirabella had come all the wayfrom Los Angeles for that session.(c)The failure of the management-members of Re-spondent's team to have gone over the Union's nonwageproposals, and to have discussed them with Knoll, beforethe October 27 session, even though they had been re-ceived by Knoll on October 22; and their additional fail-ure, as conceded by Cuno, to have examined those pro-posalsbefore the November10 session.(d)Respondent's failure to reconcile the discrepancyin the number of unit job classifications as between itsand the Union's wage proposals, although Cuno had saidduring the December 1 session that he would "check itout"; and its failure to follow up on Johnson's assurance,during the January 8session,that he would supply theper-employee premium cost under Respondent's medicalplan.(e)Knoll's insistence that Respondent would need 3weeks-from November 10 to December 1-between thesecond and third sessions, because of the Thanksgivingholiday and to allow time to study and prepare a re-sponse to the Union's demands, when the "total deci-sion" concerning Respondent's position was reachedduring caucus in the October 27 session, the manage-ment-members of the team did not have "any input atall" into the preparation of the response, and it was thesame "boilerplate" response proffered by Knoll for theNevada Club and the,Silver Spur Casino.(f)Knoll's observation during the January 14 sessionthat employee support for the Union appeared to bewaning, his question during the January 28 session whytheUnion would not "agree to an election," and Re-spondent's assertions by handbill and in theNugget NewsTodayin the summer of 1982 that the unit employeeswanted an election.(g)Cuno'sDecember 1 citation to economic hardtimes as a justification for Respondent's lessthan gener-ous offer, when Knoll previously had said Respondentwas not claiming an economic inability to meet theUnion's demands and Ascuaga shortly was to tell theemployees that profits were "up" and the business was"doing very well."s9 "Collective-bargaining negotiations are entitled the importance andattention of any other business affairs."EasternMaine Medical Center,253 NLRB 224, 247 (1980).551Finally, the inference of bad faith is reinforced by Re-spondent's offering a contract of only 1 year's duration,and by the preemptive scope of itsmanagement-rightsand zipper-clause proposals.90V. OTHERCONDUCTIN ISSUEA. The Allegedly Unlawful Remarks by JohnAscuaga Sr. in December 19811.AllegationThe complaintallegesthatRespondent violated Sec-tion 8(a)(1) during the employeemeetingsinDecember1981when John Ascuaga Sr. stated that Respondent"had handled problems without a union in the past andwould continue to do so in the future."2.FactsAs earlier found,91 Ascuaga told the employees duringthree largely identical meetings in mid-December 198192that Respondent had an "open-door policy" for dealingwith them on a "one-to-one basis," and did not need"third parties"; and, in one or more of the meetings, aswell, he characterized the business as "a family oper-ation," thanked the employees "for not having a thirdparty to help run the operation," and stated that Re-spondent had "never needed outside influence to solveany of [its] problems and [would] handle them in thefuture."3.ConclusionAs previously concluded, Ascuaga's "third party"usage ineluctably alluded to the Union. Therefore, bythanking the employees "for not having a third party tohelp run the operation," by telling them that Respondenthad an "open-door policy",for dealing with them on a"one-to-one basis," and did not need "third parties," andby stating that Respondent had "never needed outside in-fluence to solve any of [its] problems and [would] handlethem in the future," he proclaimed in effect that the em-ployees did not need the Union, that they could taketheir problems to him independently of the Union, andthat it was pointless for them to be represented by theUnion.So doing, Ascuaga engaged in conduct indistinguish-able in principle from that held violative of Section8(a)(1) inQuality Engineered Products Co.,267 NLRB573 (1983). It is concluded, therefore, that his remarksviolated that section substantially as alleged. It is con-90 Before leaving the subject of the negotiations,itperhaps needssaying that there was nothing improper in the Union's aspiring to con-tract comparability among Respondent,the Circus Circus, the NevadaClub, and the Silver Spur Casino. "[A] legitimate aim of any labor orga-nization is to obtain uniformity of labor standards."United Mine Workersv.Pennington,381 U.S.657, 666(1965). "[A] union may adopt a uniformwage policy and seek vigorously to implement it" among several employ-ers. Id. at 665, fn. 291 In the text accompanying fn. 62, supra.92 Harold Dickinson testified credibly and without refutation that themeetings were"around the middle of December"and after December10-i e , less than 6 months before the first of the two charges herein wasfiled. 552DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcluded, as well, that these remarks violated Section8(a)(5), although not so alleged, inasmuch as they obvi-ously were "calculated to undermine the Union and setthe stage for further attempts to bypass and ignore theUnion . . . ."Walker Die Casting,255 NLRB 212, 212fn. 2 (1981). See alsoMarhoefer Baking Co.,258 NLRB511, 515 (1981).B. The Allegedly Unlawful Solicitation of Grievancesby Joseph (Lynn) Reed in February 19821.AllegationThe complaintallegesthatRespondent violated Sec-tion 8(a)(1) and (5) in February 1982 when Joseph(Lynn) Reed "solicited employees' grievances and im-plicitly promised to resolve them . . . to undermine theUnion."2.FactsDuring his 4 years as a supervisor in Respondent'sGeneral Store restaurant, Joseph (Lynn) Reed had con-ducted some 15 irregularly scheduled employee meet-ings.Their "main purpose," he testified, was "to keepemployees informed of changes, portion control, custom-er service, appearance, [and] just generally everythingthat it takes to run a dining room." These meetings werea "very good forum" for gathering employee complaints,according to Reed, which he sometimes called for andwhich he sometimes then sought to remedy.One such meeting was held in February 1982, attendedby 20 to 30 unit employees. Reed, after speaking aboutthe sundry matters on his mind, asked if the employeeshad any "gripes, comments, or improvements" theywished to discuss.93 Waitress Lois Malay responded thatthe break-relief system, of which she had complainedpreviously, "had not been resolved" and was "really get-ting to be a pain in the neck."94 At least one other em-93 Lois Malay, corroborated in substance by waitress Lucille McMee-kin,was convincing and is credited that Reed invited employee participa-tion in this manner. Reed's nonspecific denial that he solicited grievanceswas unpersuasive.94 Under the break-relief system, each waiter and waitress spent 1 daya week filling in for those on break,receiving the regular hourly wagefrom Respondent,plus $1 from the person being relieved for each 15-minute break.Malay's complaint,first voiced to her coworkers and toReed in December 1981,was that many chose not to take breaks, leavingthose on break relief with nothing to do while depriving them of the $1in income for each 15 minutes and costing Respondent a needless wageoutlay.Upon Malay's initial complaint to Reed, he said he would "takecare of it";and, for a week or so afterwards,everyone was required totake breaks.The practice then reverted,however; and,in early January1982,Malay again spoke to Reed about it. He replied that he would "seethat something was done."Soon thereafter,nothing having changed,Malay had a conversationwith Reed's immediate superior, Bob Dunn, about the situation She toldDunn that she had spoken to Reed about the matter"and it had not goneanywhere", and that she did not wish to pursue it if it would "cause trou-ble" for her with Reed.Dunn responded that this was "a problem" Re-spondent wanted "to solve, to keep everyone happy"; and that he wouldtake it up with his superior, Gene BarryThe next day,Reed told Malay that she was fired.He explained, cred-itingMalay and disregarding as nonprobative Reed's nonspecific denial,thatMalay had been "complaining about the break system"and "upset-ting the family operation of the Nugget," adding that, since she was "acomplainer and did not want to cooperate with the system in the GeneralStore . . there was no need to keep [her]any further." Malay was rein-ployee echoed Malay's sentiments. Reed, saying that itwas "up to" the employees how the system would oper-ate, "put it before the room as a vote," as he recalled,and a majority voted to retain the existing practice.The employees also raised other complaints-about theprocedure for seating guests and about the lack of assist-ance for the waitresses and waiters from the supplystockers-andReed said he would "take care of"them.95Nothing was said about the Union during this meeting.The next meeting of this sort was held perhaps 6 monthslater.Respondent told the Union nothing about this meeting,either before or after it was held.3.ConclusionsHedisonMfg. Co.,260 NLRB 1037 (1982), andShen-ango Steel Buildings,231 NLRB 586 (1977), involved em-ployer polling of represented employees to ascertain ifthey wished to shorten the workweek by lengthening theworkday. InHedisonMfg.Co.,amajority reportedlyhaving been in favor, the change was instituted withoutnegotiating with the union. InShenango Steel Buildings,the company conveyed the employees' sentiment forchange to their union, along with its proposal that thechange be made. The union, however, rejected the ideaand it was dropped. The Board determined in both casesthat the company had engaged in direct-dealing violativeof Section 8(a)(1) and (5).It is concluded that Reed's polling of the employees asconcerns the break-relief system was direct dealing ofthe same character, also violating Section 8(a)(1) and(5).96It is further concluded, however, that Reed'sassur-ances that he would "take care of' the problems of guestseating and the supply stockers were not improper. Al-though these matters were raised in response to Reed'scall for "gripes, comments, or improvements," there isno reason to infer that his purpose was to undermine theUnion, and these were matters about which Respondentwas under no obligation to bargain with the Union. SeeGould, Inc.,260 NLRB 54, 59-60 (1982);Moody ChipCorp., 243NLRB 265, 271 (1979).stated the nextday, after signing "a paper" thatshe would not "causeany more trouble " There is nopending allegation or contention thatReed'sannouncementof thedischarge, or the reasonsgiven by hun forit,violated the Act.95 Malay and McMeekintestified credibly thatthe employees com-plainedabout theseating of guestsMcMeekinis further credited that thematter ofthe stockerswas raised,and that Reedsaid he would "take careof bothmatters.99 That it had beenReed'spractice, for about 4 years, to invite andattempt to remedy employeecomplaintsisnot exonerativeas an estab-lished practice in light ofRespondent's unlawful refusalto recognize andbargain going back to 1974Chester Valley, Inc,251 NLRB 1455, 1456In. 5 (1980). JOHNASCUAGA'S NUGGETC. The Allegedly Unlawful Remarks by Reza Zolgahrin April19821.AllegationThe complaint alleges that Respondent violated Sec-tion 8(a)(1) in April 1982 when Reza Zolgahr "interro-gated [an] employee as to the employee's union activities,sympathies,and desires,and threatened an employeewith discharge if she became involved with the Union."2.FactsCheryl Valcarce is a waitress in Respondent's buffetrestaurant,the Rooster Room. Reza Zolgahr was one ofher superiors in the Rooster Room in April 1982.97 Thatmonth and year, at a party in a private home, Zolgahrasked Valcarce how she felt "about the Union." To heranswer that she thought representation "would be agood idea" if it led to "better benefits and job security,"Zolgahr cautioned her not to "get involved with theUnion" or her job would "be in jeopardy."983.ConclusionIt is concluded that, by asking Valcarce how she felt"about the Union," and then cautioning her not to "getinvolved" lest her job "be in jeopardy," Zolgahr interro-gated and threatened her in violation of Section8(a)(1).While the interrogation alone, conducted by a low-levelsupervisor in a social setting, probably would not meetthe "surrounding circumstances"standard contemplatedbyRossmore House,269 NLRB 1176 (1984), the cheek-by-jowl juxtaposition of the warning about union in-volvement, clearly an unlawful threat, necessarily con-taminatedthe whole.99D. The Allegedly Unlawful Photographic Surveillanceon andafter June 17, 19821.AllegationThe complaint alleges that Respondent violated Sec-tion8(a)(1),on and after June 17, 1982, by"photograph[ing] employees at a union boycott organiz-ing meeting at a public park...and photograph[ing]prounion pickets and handbillers . .. at [Respondent's]Sparks facility ...."9' Zolgahr's supervisory status is in dispute.Valcarce credibly testifiedthat he interviewed job applicants, was the person to contact when call-mg in sick, "was always threatening to fire" her,and "always used towrite [her]up" for her shortcomings and then would "rip up the writeup." It thus is inferable that Zolgahr had a meaningful role in the hiringprocess, along with the authority,actual or apparent, to discipline anddischarge. The conclusion follows that he was a supervisor as defined inthe Act.SeeRestaurantHortkawa,260 NLRB 197, 204 (1982)98 Valcarce was convincing and is credited that she and Zolgahr hadthis exchange.Zolgahr, no longer with Respondent, did not testify.99 The social setting in which the remarks were made, although un-doubtedly a circumstance to be considered underRossmore House,supra,1178 fn.20, does not preclude their being improperGeneral Thermo,Inc.,250 NLRB 1260 (1980) (company picnic);Metropolitan Life Insur-ance Co.,166 NLRB 553 (1967) (nightclub).2.Facts553On the morning of June 17, 1982, the Union's negotiat-ing spokesman, Sirabella, presided over a press confer-ence in which he announced the onset of the compaign-to include picketing and handbilling at Respondent'spremises-to publicize the Union's side of its disputewith Respondent. The press conference was held in thegazebo of a public park about a block from Respondent'sfacility.Among those covering it, in addition to televi-sion and newspaper reporters and photographers, was aphotographer working in Respondent's publicity depart-ment, John Marti. Onlookers included 10 or 12 bargain-ing-unit employees "invited" by Harold Dickinson of theUnion's negotiating team. They observed from an areaperhaps 50 feet from the gazebo.Picketing and handbilling,as earliermentioned, beganoutsideRespondent's facility the same day, continuingfor several months. It was done solely by nonemployeesat all times.Marti testified that he attended the press conference onthe suggestion of Respondent's director of publicity, ArtLong, who told him he first should clear with ParleyJohnson since it had "something to do with the Union."Johnson, supposedly noting that it was a press confer-ence, authorized Marti to go. 10 0Marti snapped an undisclosed number of pictures atthe event, some of which he developed and submitted toLong. Long decided that "there wasn't anything therethatwe could use for anything," Marti recounted, and"just gave them back to" Marti. None of the pictures isin evidence.Dickinson credibly testified that he saw a photogra-pher, whom he did not know but described in terms fit-tingMarti, take pictures of the unit employees, whowere "kind of back by themselves," over a period of"probably 15, 20 minutes"; and that the employees"turned their heads and used their purses or their hands"to evade the camera when this happened.10 t MiguelContreras believably testified that he, too, saw a personof Marti's description photograph the employees as theywere "huddled together . . . away from the maingroup." Marti testified that he did not recognize anyoneas an employee and thus did not know if he took picturesof employees; and that he saw no one take measures toevade his camera. He estimated that 40 to 50 people at-tended the press conference, with "practically every-body" being in the gazebo.Later on the 17th, soon after the start of the picketingand handbilling,Marti began taking pictures of those en-gaged in that activity. This continued with regularity,apparently, for the next 2 or 3 days, and at least sporadi-ioo Johnson denied that he asked Marti to photograph employees atthe press conference,or that Marti said "anything"to him "about takingpictures."He conceded, however, that Marti had a camera at the time-John Marti is never without his camera."toi As contrasted with his testimony about the negotiations, which asearliermentioned was often unreliable despite an underlying sincerity,Dickinson's recital about the June 17 picture taking was delivered withstrength and conviction. 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcally thereafter. 1102Marti testified that he was "doingthis openly," and that he assumed Respondent's employ-ees knew he was doing it. None of these pictures is inevidence.Marti testified that he was carrying out John-son's instruction "to take pictures of the pickets" in an-ticipation of legal action against the Union. Johnson inturn testified that he had been advised by counsel toobtain pictures to support a contemplated secondary-boycott charge and/or a mass picketing suit against theUnion, and that he directed Marti accordingly.Respondent did file a secondary boycott chargeagainst the Union on June 21, submitting various ofMarti's pictures in its support.103 The charge later wasdismissed by the Regional Director. There is no evidencethat a mass picketing suit ever was brought.One of the picketers, Pearl Staub, credibly testifiedthat her picture was taken-obviously by Marti, fromher description-from a distance of 4 to 5 feet; and Dick-inson credibly testified that his picture was taken whilehandbilling-clearly by the same person-from a dis-tance of 5 or 6 feet.104Cameras from local television stations sometimes re-corded the picketing and handbilling.3.ConclusionsThe press conference.An employer's photographing ofemployees, while they are engaged in activities protectedby the Act, is deemed to be improper surveillance, vio-latingSection 8(a)(1), absent "legitimate justification."E.g.,United States Steel Corp.,255 NLRB 1338, 1338-1339 (1981);Smith's Complete Market,237 NLRB 1424,1433 (1978);Glomac Plastics,234 NLRB 1309, 1320-1321(1978);Colonial Haven Nursing Home,218 NLRB 1007,1011-1012 (1975).Employee attendance at the press conference undeni-ably was a protected union activity. And, by any stand-ard of foreseeability, Respondent had reason to expectthat employees would attend.Marti's camera work,sometimes directed toward employees even if randomlyaimed, thus carried a substantial likelihood of recordingprotected activity-and presumably did, in fact. As indi-cated by employee 'efforts to evade Marti's camera,moreover, his endeavors imparted to them the impressionthat they were under surveillance.It is concluded, therefore, Respondent having failed tobring forth any legitimate justification for Marti's picturetaking, that it violated Section 8(a)(1).105The picketing and handbilling.The photographing ofnonemployees, while engaged in union activities, likewiseviolates Section 8(a)(1), absent legitimate justification-atleast, if done in the presence of employees or with em-102 Marti testified that he was "a little hazy" whether he took picturesafter June 21-the date Respondent filed a charge against the Union withthe NLRB. Johnson testified, however, that pictures did continue to betaken, and the weight of evidence otherwise is that this indeed was thecase103 Case 32-CC-604.104 Dickinson by then had left the payrollios That media reporters and photographers were covering the eventdoes not detract from this conclusion.United States Steel Corp.,supra at1339.ployeeknowledge.106NationalSteelProducts,252NLRB 833, 845 (1980);Crown Cork & Seal Co., 254NLRB 1340 (1981);Excavation-Construction,248 NLRB649, 666 (1980);Faith Garment Co.,246 NLRB 299, 301-302 (1979);Holly Farms Poultry Industries,186 NLRB210 fn. 1 (1970).The picketing and handbilling at Respondent's prem-isesunquestionably were qualifying activities; and it is as-sumable, asMarti conceded, that the employees wereaware that he was photographing those activities. It fol-lows, there being no convincing evidence of legitimatejustification, that this camera work also violated Section8(a)(1).107E. The Allegedly Unlawful Denial to the Union ofAccess to a Customer Entrance on and afterJune 17,19821.AllegationThe complaint alleges that Respondent violated Sec-tion 8(a)(1) on and after June 17, 1982, when its securityguards "denied the Union access to the primary entrancetoRespondent's premises, which access was necessaryfor the Union to directly communicate a consumer-boy-cott message to . . . the general public ...."2.FactsRespondent's facility has two customer entrances. Thefront entrance, so called, is on a public sidewalk andthoroughfare, "B" Street. The back entrance is on a walkand driveway owned by Respondent. Tour buses bring-ing patrons to the facility unload at the back entrance,and it is more convenient to Respondent's parking lotsthan is the front entrance.The Union's initial June 17 picketing and handbillingwas conducted at both entrances, with heavier emphasison the back entrance because of its greater patronvolume. About 20 minutes after the activity began, sev-eral Sparks city policemen, accompanied by Respond-ent's security guards, appeared at the back entrance. Oneof the policemen asked for "the person in charge" of theunion activity, andMiguel Contreras stepped forward.The policeman told him that the demonstrators were onprivate property and that "the owner" wanted them re-moved. Contreras protested that they were on "a publicthoroughway" and had "the right to be out there picket-1°e The theory being that the employees thus may be deterred fromparticipating in the union activities.107 That the pictures were taken on advice of counsel, supposedly incontemplation of legal action, and that some in fact were submitted inaccompaniment of the secondary-boycott charge, does not provide therequisite justificationThe record provides no basis for Respondent rea-sonably to have anticipated actionable misconduct by those picketing andhandbilling, and there is no evidence that misconduct did occur. Thefilingof a charge, later dismissed, hardly overcomes this deficiency;indeed, the filing appears to have been for little purpose other than tocloak Respondent's surveillance-by-film with colorable legitimacy. Ex-tracting fromUnited States Steel Corp.,supra at 1338: "Purely 'anticipato-ry' photographing of peaceful picketing in the event something 'might'happen does not justify (an employer's) conduct when balancedagainstthe tendency of that conduct to interfere with the employees' right toengage in[protected] activity." (Quoting fromGlomac Plastics,supra at1320-1321.) JOHN ASCUAGA'S NUGGETing and informing the patrons of [the] dispute" with Re-spondent.The policeman persisted that it was privateproperty, admonishing Contreras that the demonstrators"would be subject to arrest" if they "did not leave."Contreras, first conferring with another union official,told the policeman that, although he felt that the picket-ers had "every right" to be there and that their removalwas "an unfairlabor practice," they would leave. Con-treras then asked the policeman where, in his view, pick-eting would be permissible. The policeman answered thatthey could do it on the public sidewalks, but not onthose along private driveways; and, repeating, that theywould "be arrested" if they did otherwise.With that, the demonstrators retreated to the nearestpublic sidewalk, on 11th Street at the head of the privatedriveway to the back entrance, never again to occupythe private property in the area of that entrance. This re-sulted in their being some 4 to ;5 buslengths from the en-trance and well away from the pedestrian routes general-ly taken by patrons using that entrance, whether frombuses or the parking lots. Their ability to convey theUnion'smessagethus was significantly impaired.The record leaves to speculation by whom and howthe police were summoned on the 17th. Parley Johnsondenied that he had anything to do with it, or that he in-structedRespondent's security guards to restrict unionactivities in the back entrance area.Subsequent to the removal of the union demonstratorsfrom the area around the back entrance, procompanypicketing and handbilling took place from time to time,without being disrupted, in that same area.On July 3, in a kindred development, Peary Staub re-peatedly was expelled by Respondent's security guardsfrom one of its parking lots, thereby being preventedfrom writing down the license numbers and origins oftour buses. She had been asked to do this by JeffreyKovac,a union business agent.The explanation givenher by the guards was that, the lot being "private prop-erty," she could not engage in union activities there. Thelot was open to the public.3.ConclusionsAlthough the Union's picketing and handbilling on Re-spondent's property plainly were activities protected bySection 7 of the Act, that is not dispositive of the ques-tionwhether illegality attached to the compulsion thatthose activities be conducted elsewhere. i 08 The answerto that question depends on an "accommodation of Sec-tion 7 rights and private property rights `with as little de-struction of one as is consistent with the maintenance ofthe other."'Hudgens v. NLRB,424 U.S. 507, 522 (1976),quoting fromNLRB v. Babcock & Wilcox Co.,351U.S.105, 112 (1956).Arrayed against Respondent's interests as owner arethese countervailing considerations:1°8 The act of oustmg the demonstrators, effected by city pohce m thecompany of Respondent's secunty guards, is properly attributable to Re-spondent. See.Iarr,san Steel Castings Co.,262 NLRB 450, 455 fn. 6(1982).555(a)The property involved was that of the employerwith whom the Union had its dispute, rather than that ofa neutral employer; and it was open to the public.(b)Respondent's employees were the intended benefi-ciaries of the Union's activities.(c)Respondent's customers were the principal audi-ence contemplated by the Union's activities; and most ofthem used the back entrance, thus crossing the propertyin issue.(d)There is no indication that the Union's activitieswere, or were likely to be, other than orderly.(e)After the Union's ouster, counterpart activities of aprocompany character, on thesameproperty, were toler-ated and most likely instigated by Respondent.(f)There were no comparably effective alternativemeansfor the Union to reach the intended audience. Theremoteness from the backentranceof the nearest publicproperty perforce narrowed the audience mainly to thosein motor vehicles, thereby necessarily diluting the thrustof the picketsignsand effectively defeating the handbill-ing.Thatsame remoteness,and confinementto publicthoroughfares, also carriedan increasedlikelihood of in-flictingthe disputeon noncustomers.Based on thisweighing of factors, it is concluded thatthe Union's picketing and handbilling in the area of theback entrance did not intrude unduly on Respondent'sownership rights. The forced cessation of those activitiestherefore violated Section8(a)(1). SeegenerallyAmeronAutomotive Centers,265 NLRB 511 (1980);MontgomeryWard &Co., 265 NLRB 60 (1980);Seattle-FirstNationalBank,243 NLRB 898 (1979);Giant Food Markets, 241NLRB 727 (1979);Scott Hudgens,230 NLRB 414 (1977).It also isconcluded that Pearl Staub's efforts to obtainthe licensenumbersand origins of the tour buses, doubt-less undertaken to develop an alternate channel by whichto impart the Union'smessagein the aftermath of theouster from the back entrancearea,were protected ac-tivities; that they impinged upon Respondent's propertyrights in only the most minor and technicalsense; andthatRespondent consequently violated Section8(a)(1)when its security guards frustrated those activities by ex-pelling Staub from the parking lot.F. The Allegedly Unlawful Remarks by Joseph (Lynn)Reed Soliciting Antiunion Picketing and ThreateningLayoffs on About June 23, 19821.AllegationThe complaintallegesthat Respondent violated Sec-tion 8(a)(1) on about June 23, 1982, when Joseph (Lynn)Reed "solicited and encouraged an employee to picketagainst theUnion while on the clock," and when Reed"told employees that if Respondent entered into the col-lective-bargainingagreementproposed by the Union itwould lay off about 20 percent of its employees."2.FactsIn the "latter part of June" 1982, Lois Malay had aconversationwith two coworkers, Nancy Speed andJerry Erquiaga, in which Speed asked if she would "joina picket against the Union . . . in support of the Nugget. 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMalay replied that, while she felt that "the Union hadoutlived its usefulness," she preferred not "to get in-volved." Either Erquiaga or Speed then remarked that, ifMalay were not to picket, "it could very well mean [her]job" when the winter layoffs came, because of her lackof seniority. Speed added that the employees "would getpaid to picket . . . against the Union."Later that day, Malay asked Reed, her supervisor,how the employees "would go about getting paid if[they] picketed"againstthe Union. Reed answered that,when they "decided to picket," they were to "go to thetime office [and] clock in"; and, when they "got donepicketing," they were to "go back to the time office andclock out."109Malay also asked Reed, either in the conversation justmentioned or in another at about the same time, if itwere true, as she had heard from Speed and Erquiaga,that she would "be laid off . . . when winter layoffscome up" if she did not picket for Respondent. Reed re-plied to the effect that John Ascuaga had said Respond-ent could not afford the Union's demands, and so would"have to lay off approximately 20 percent of the workforce." To Malay's asking if "the 20 percent" would in-clude her, Reed answered, "Yes, but don't worry aboutit." 11 oMalay was not among those employees to engage inthe procompany picketing and handbilling. Although theemployees so engaged wore their work uniforms, there isclock."3.ConclusionsReed's response to Malay's query how the employeeswere to "go about getting paid" for picketing against theUnion-to clock in before starting and out after finish-ing-was a promise of benefit for engaging in antiunionconduct.As such, it violated Section 8(a)(1). E.g.,Murco, Inc.,266 NLRB 1176 213 (1983);Keeler BrassCo.,262NLRB 180 (1982);Smith Auto Service, 252NLRB 610 (1980).Reed's answer to Malay's question about her layoffprospects-thatAscuaga had said Respondent wouldhave to lay off about 20 percent of the employees, whichwould include Malay, because it could not afford theUnion'sdemands-also violated Section 8(a)(1).Asstated inNLRB v. Gissel Packing Co.,395 U.S. 575, 618-109 Malay, still on the payroll, was convincing and is credited thatReed made these remarks.Reed was a less than impressive witness ingeneral-m demeanor,recall, and testimonial detail;and his denial in thisinstance-"absolutely no"-lacked the ring of truth.110 Malay is credited that Reed spoke in substantially these terms,Reed's denialthathe made these or "any similar"statements again beingunpersuasive.Malay testified that Reed reported Ascuaga's having saidRespondent "couldn't afford to pay what the union dues would be", lateramending that Reed recounted Ascuaga's saying Respondent could notafford "union dues or what the Union wanted " Pressed about the mis-conception of the bargaining process implicit in her recital, Malay testi-fied. "It amounted in my mind to the same." To discredit Malay, an obvi-ously sincere and otherwise impressive witness, when she perceived thethrust of Reed's words with convincing accuracy although falling to dis-tinguish in her mental computer between union dues and union demands,would be to hold employees to a standard of sophistication in matters ofcollective bargaining tending to the Act's nullification.619 (1969), the projection to employees of adverse ef-fects of unionization:... must be carefully phrased on the basis of objec-tive fact to convey an employer's belief as to thedemonstrably probable consequences beyond hiscontrol .... [A]n employer is free only to tell"what he reasonably believes will be the likely con-sequences of unionization that are outside his con-trol," and not "threats of economic reprisal to betaken solely on his own volition.""'A union's bargaining demands, even if beyond an em-ployer's economic capability, do not become employerobligations without the employer's agreement. They con-sequently do not give rise to "demonstrably probableconsequences" beyond the employer's control, legitimiz-ing projections of the sort conveyed by Reed.112HinkyDinky Super Markets,247NLRB 1176, 1179 fn. 12(1980);Sportspal, Inc.,214 NLRB 917 (1974).G. The Allegedly Unlawful Remarks by John AscuagaJr. in Late June 19821.AllegationThe complaint alleges that Respondent violated Sec-tion 8(a)(1) in late June 1982 when John Ascuaga Jr."told an employee that John Ascuaga Sr., was 'mad' atemployees who had not supported Respondent's antiun-ion position."2.FactsIn the spring or summer of 1982, "within a week"afterCheryl Valcarce had refused to sign an antiunionpetition being circulated by employees John Ascuaga Jr.,and Jerry Erquiaga, young Ascuaga stated in the pres-ence of several Rooster Room employees, including Val-carce, that his father was "upset" with the employees inthat room, or "really mad," because of their nonsupportof him.113 Valcarce supposed that he was alluding to thematter of the petition, although he made no explicit ref-erence to it; nor, apparently, to the Union.For all the record shows, young Ascuaga had no su-pervisory or managerial authority, and enjoyed no spe-cial perquisites, when this incident occurred.3.ConclusionWithout passing on their legality otherwise, it is con-cluded that the remarks in question are not properly at-tributable to Respondent and that Respondent, thereforedid not violate Section 8(a)(1) with regard to them.111 The quotations within the quotation are fromNLRB v. River Togs,Inc.,382 F 2d 198, 202 (2d Cir 1967) See alsoMcGraw Edison,259NLRB 702, 703 (1981);Patsy Bee,Inc., 249 NLRB 976, 976-977 (1980)112 Moreover, as previously found, Knoll stated during the November10 bargaining session that Respondent was not claiming an economic in-ability to meet the Union's demands See text accompanying fn. 28, supra.Reed's cryptic, not-to-worry postscript did not cancel the threateningpurport of the rest of his statement to Malay.112 Valcarce was convincing and is credited that Ascuaga Jr. ex-pressed himself in this manner He did not testify. JOHN ASCUAGA'S NUGGETThat they were made by the son of Respondent'spresident does not alone warrant attribution, and thereare no additional bases-suchas management'shaving in-stigated or ratified them-for bridging the gap.Van PeltFire Trucks,238 NLRB 794, 798 (1978);Fairland Market,233NLRB 708, 713 (1977). CompareAirborne FreightCorp.,263 NLRB 1376 (1982);Aircraft Plating Co.,213NLRB 664 (1974).CONCLUSIONS OF LAWRespondent violated Section 8(a)(5) and (1), as foundherein, in each of these repects:(a)After December 10, 1981, by failing to bargain ingood faith with the Union during contract negotiations.(b)During employee meetings in mid-December 1981,when John Ascuaga Sr. thanked the employees "for nothaving a third party to help run the operation," toldthem that Respondent had an "open-door policy" fordealing with them on a "one-to-one basis" and did notneed "third parties," and stated that Respondent had"never needed outside influence to solve any of [its]problems and [would] handle them in the future."(c)During an employee meeting in February 1982,when Joseph (Lynn) Reed conducted a poll with regardto the break-relief system.Respondent additionally violated Section 8(a)(1) as fol-lows:(a) In April 1982, when Reza Zolgahr asked CherylValcarce how she felt "about the Union" and cautionedher not to "get involved" with it or her job would "be injeopardy."(b)On June 17, 1982, when John Marti photographedemployees attending the Union's press conference.(c)On and after June 17, 1982, when Marti photo-graphed those engaged in prounion picketing and hand-billing.557(d) On June 17, 1982, when city police in the companyof Respondent's security guards demanded the cessationof prounion picketing and handbilling on Respondent'sproperty; and, on July 3, 1982, when security guards ex-pelled Pearl Staub from one of Respondent's parkinglots, thereby preventing her from writing down licensenumbers and origins of tour buses.(e) In late June 1982, when Reed told Lois Malay, ineffect,that employees would be paid for picketingagainst the Union.(f) In late June 1982, when Reed told Malay that JohnAscuaga Sr. had said Respondent would have to lay off20 percent of the employees, which would includeMalay, because it could not afford the Union's demands.Respondent did not otherwise violate the Act as al-leged.REMEDYFor nearly 10 years now,Respondent has evaded itsstatutory obligation to recognize and bargain in goodfaithwiththe Union.It has flouted the Board and thecourtsLwhileso doing, sorely testing the Board's abilityunderthe Act todeal effectively with an employer de-terminedly opposed to the collective-bargaining princi-ple.It is concluded,in these circumstances,that'traditionalforms of relief would not sufficiently effectuate the poli-ciesof the Actand serve the public interest.Respondenttherefore should be required,as a means of restoring thestatus quo ante,to reimburse the NLRB for all its costsand expenses in the litigation of this matter,includingthose incurred in the investigation,preparation, presenta-tion,and conduct of this proceeding,such as salaries,witness fees,transcript and record costs,and travel ex-penses and per diem.Autoprod!Inc.,265 NLRB331, 332(1982).[RecommendedOrderomitted from publication.]